
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$400,000,000

CREDIT AGREEMENT,

dated as of August 26, 2004,

among

WHITE MOUNTAINS INSURANCE GROUP, LTD.,

and

FUND AMERICAN COMPANIES, INC.,

as the Borrowers,

The Several Lenders
from Time to Time Parties Hereto,

JP MORGAN CHASE BANK,
as Syndication Agent,

and

BANK OF AMERICA, N.A.,
as Administrative Agent

CUSIP Number                   

--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LLC AND J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Co-Book Runners,

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

SECTION 1   DEFINITIONS   1   1.1   Defined Terms   1   1.2   Other Definitional
Provisions   15   1.3   Letter of Credit Amounts   16
SECTION 2
 
AMOUNT AND TERMS OF COMMITMENTS
 
16   2.1   Revolving Credit Commitments   16   2.2   Procedure for Revolving
Credit Borrowing.   16   2.3   Swing Line Commitment   17   2.4   Procedure for
Swing Line Borrowing; Refunding of Swing Line Loans   17   2.5   Repayment of
Loans; Evidence of Debt   18   2.6   Facility Fee, etc   19   2.7   Termination
or Reduction of Revolving Credit Commitments   19   2.8   Optional Prepayments  
19   2.9   Conversion and Continuation Options   20   2.10   Maximum Number of
Eurodollar Loans   20   2.11   Interest Rates and Payment Dates   20   2.12  
Computation of Interest and Fees   21   2.13   Inability to Determine Interest
Rate   21   2.14   Pro Rata Treatment and Payments   21   2.15   Requirements of
Law   23   2.16   Taxes   24   2.17   Indemnity   25   2.18   Illegality   26  
2.19   Change of Lending Office   26   2.20   Replacement of Lenders under
Certain Circumstances   26   2.21   Guaranty of Payment and Performance.   27
SECTION 3
 
LETTERS OF CREDIT
 
30   3.1   L/C Commitment   30   3.2   Procedure for Issuance and Amendment of
Letter of Credit   30   3.3   Drawings and Reimbursements; Funding of
Participations   31   3.4   Repayment of Participations   32   3.5   Obligations
Absolute.   32   3.6   Role of Issuing Lender   33   3.7   Cash Collateral   34
  3.8   Applicability of ISP98 and UCP   34   3.9   Fees and Other Charges   34
  3.10   Conflict with Issuer Documents   34
SECTION 4
 
REPRESENTATIONS AND WARRANTIES
 
35   4.1   Financial Condition   35   4.2   No Change   35   4.3   Corporate
Existence; Compliance with Law   35   4.4   Corporate Power; Authorization;
Enforceable Obligations   35   4.5   No Legal Bar   36   4.6   No Material
Litigation   36   4.7   Ownership of Property; Liens   36          


i

--------------------------------------------------------------------------------



  4.8   Intellectual Property   36   4.9   Taxes   36   4.10   Federal
Regulations   37   4.11   ERISA   37   4.12   Investment Company Act; Other
Regulations   37   4.13   Use of Proceeds   37   4.14   Accuracy of Information,
etc   37   4.15   Insurance Regulatory Matters   38   4.16   Indebtedness and
Liens   38
SECTION 5
 
CONDITIONS PRECEDENT
 
38   5.1   Conditions to Closing   38   5.2   Conditions to Closing and Each
Extension of Credit   39
SECTION 6
 
AFFIRMATIVE COVENANTS
 
39   6.1   Financial Statements   39   6.2   Certificates; Other Information  
40   6.3   Payment of Obligations   41   6.4   Conduct of Business and
Maintenance of Existence, etc   41   6.5   Maintenance of Property; Insurance  
42   6.6   Inspection of Property; Books and Records; Discussions   42   6.7  
Notices   42
SECTION 7
 
NEGATIVE COVENANTS
 
43   7.1   Financial Condition Covenants   43   7.2   Limitation on Indebtedness
and Issuance of Preferred Stock   43   7.3   Limitation on Liens   44   7.4  
Limitation on Changes in Fiscal Periods   45   7.5   Limitation on Lines of
Business   45
SECTION 8
 
EVENTS OF DEFAULT
 
45
SECTION 9
 
THE ADMINISTRATIVE AGENT
 
47   9.1   Appointment   47   9.2   Delegation of Duties   48   9.3   Liability
of Administrative Agent   48   9.4   Reliance by Administrative Agent   48   9.5
  Notice of Default   49   9.6   Credit Decision; Disclosure of Information by
Administrative Agent   49   9.7   Indemnification of Administrative Agent   49  
9.8   Administrative Agent in its Individual Capacity   50   9.9   Successor
Administrative Agent   50   9.10   Administrative Agent May File Proofs of Claim
  51   9.11   Guarantee and Collateral Matters   51   9.12   Other Agents;
Arrangers and Managers   52
SECTION 10
 
MISCELLANEOUS
 
52   10.1   Amendments, Etc.   52   10.2   Notices   53   10.3   No Waiver;
Cumulative Remedies   54          

ii

--------------------------------------------------------------------------------



  10.4   Survival of Representations and Warranties   54   10.5   Attorney Costs
and Expenses   55   10.6   Indemnification by the Borrowers.   55   10.7  
Successors and Assigns; Participations and Assignments   56   10.8  
Adjustments; Set-off.   59   10.9   Counterparts.   59   10.10   Severability  
60   10.11   Integration   60   10.12   GOVERNING LAW   60   10.13   Submission
To Jurisdiction; Waivers   60   10.14   Acknowledgments   60   10.15  
Confidentiality   61   10.16   Release of Guarantee Obligations.   61   10.17  
Accounting Changes.   61   10.18   WAIVERS OF JURY TRIAL   62   10.19   USA
PATRIOT Act Notice   62


iii

--------------------------------------------------------------------------------



SCHEDULES:     1   Commitment Schedule     4.4   Consents, Authorizations,
Filings and Notices     10.2   Notice Addresses    
EXHIBITS:
 
  A   Form of Compliance Certificate     B   Form of Borrowing Request     C-1  
Form of Revolving Credit Note     C-2   Form of Swing Line Note     D   Form of
Exemption Certificate     E   Form of Closing Certificate     F   Form of Legal
Opinion of Robert Seelig, Esq.     G   Form of Legal Opinion of Conyers Dill &
Pearman     H   Assignment and Assumption    

iv

--------------------------------------------------------------------------------



        CREDIT AGREEMENT, dated as of August 26, 2004 among (i) WHITE MOUNTAINS
INSURANCE GROUP, LTD. ("White Mountains"), a company existing under the laws of
Bermuda, (ii) FUND AMERICAN COMPANIES, INC., a Delaware corporation ("Fund
American", together with White Mountains, the "Borrowers"), (iii) the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the "Lenders"), (iv) JP MORGAN CHASE BANK, as syndication agent
(the "Syndication Agent") and (v) BANK OF AMERICA, N.A., as administrative agent
(in such capacity, the "Administrative Agent").

SECTION 1    DEFINITIONS

        1.1    Defined Terms.    As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

        "Administrative Agent": as defined in the preamble hereto.

        "Administrative Agent's Office" means the Administrative Agent's address
and, as appropriate, account as set forth on Schedule 10.2, or such other
address or account as the Administrative Agent may from time to time notify the
Borrowers and the Lenders.

        "Administrative Questionnaire" means an Administrative Questionnaire in
a form supplied by the Administrative Agent.

        "Agent-Related Persons" the Administrative Agent, together with its
Affiliates (including, Bank of America, N.A. in its capacity as the
Administrative Agent and Banc of America Securities LLC in its capacity as one
of the Lead Arrangers), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

        "Affiliate": as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, "control" of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

        "Agreement": this Credit Agreement, as amended, supplemented or
otherwise modified from time to time.

        "Annual Statement": the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the Department of its
jurisdiction of incorporation or organization, which statement shall be in the
form required by such Insurance Subsidiary's jurisdiction of incorporation or
organization or, if no specific form is so required, in the form of financial
statements permitted by such Department to be used for filing annual statutory
financial statements and shall contain the type of information permitted or
required by such Department to be disclosed therein, together with all exhibits
or schedules filed therewith.

        "Applicable Margin": the rate per annum set forth below which
corresponds with the higher of (i) the most current senior unsecured debt rating
issued by S&P and by Moody's with respect to

1

--------------------------------------------------------------------------------






White Mountains and (ii) the most current senior unsecured debt rating issued by
S&P and by Moody's with respect to Fund American.

Level


--------------------------------------------------------------------------------

  Rating


--------------------------------------------------------------------------------

  Applicable Margin


--------------------------------------------------------------------------------

I   ³ A-/A3   0.400% II   ³ BBB+/Baa1   0.500% III   ³ BBB/Baa2   0.600% IV   ³
BBB-/Baa3   0.800% V   < BBB-/Baa3   1.000%

        Changes in the Applicable Margin shall become effective on the date on
which S&P and/or Moody's changes such rating. The following criteria shall be
utilized in determining the Applicable Margin: (i) in the event that there is a
split rating of one level between Moody's and S&P, with respect to a Borrower,
the higher level rating shall apply to such Borrower, (ii) in the event of a
split rating of more than one level between Moody's and S&P with respect to a
Borrower, the rating level that is one level above the lower rating shall apply
to such Borrower, (iii) if a Borrower is rated by only one of the aforementioned
rating agencies, that rating shall apply to such Borrower, (iv) if a Borrower is
not rated by either of the aforementioned rating agencies, the rating of the
other Borrower shall be used to determine the Applicable Margin and (v) if
neither Borrower is rated by one of the aforementioned rating agencies the
Applicable Margin shall be that corresponding to Level V.

        "Application": an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time used by the
Issuing Lender, which shall not be inconsistent with this Agreement or impose
additional obligations on the Borrowers.

        "Assignment and Assumption" means an Assignment and Assumption
substantially in the form of Exhibit H.

        "Attorney Costs" means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

        "Available Revolving Credit Commitment": with respect to any Lender at
any time, an amount equal to the excess, if any, of (a) such Lender's Revolving
Credit Commitment then in effect over (b) such Lender's Revolving Extensions of
Credit then outstanding.

        "Base Rate": for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America, N.A. as its "prime rate." The "prime rate" is a rate set by Bank of
America, N.A. based upon various factors including Bank of America N.A.'s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Bank of
America, N.A. shall take effect at the opening of business on the day specified
in the public announcement of such change.

        "Base Rate Loans": Loans for which the applicable rate of interest is
based upon the Base Rate.

        "Benefitted Lender": as defined in Section 10.7.

        "Berkshire Hathaway": Berkshire Hathaway Inc., or an affiliate.

        "Berkshire Preferred Stock": the $300,000,000 aggregate liquidation
preference amount of non-voting preferred stock issued by Fund American to
Berkshire Hathaway pursuant to the Certificate of Designation, as amended,
supplemented or otherwise modified from time to time.

2

--------------------------------------------------------------------------------






        "Board": the Board of Governors of the Federal Reserve System of the
United States (or any successor).

        "Borrowers": as defined in the preamble hereto.

        "Borrowing Date": any Business Day specified by a Borrower as a date on
which such Borrower requests the relevant Lenders to make Loans hereunder.

        "Borrowing Request": as defined in Section 2.2 hereto.

        "Business Day": means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Loans, a day (other than a Saturday or Sunday) on which
banks generally are open in New York City for the conduct of substantially all
of their commercial lending activities, interbank wire transfers can be made on
the Fedwire system and dealings in Dollars are carried on in the London
interbank market and (ii) for all other purposes, a day (other than a Saturday
or Sunday) on which banks generally are open in New York for the conduct of
substantially all of the commercial lending activities, and interbank wire
transfers can be made on the Fedwire system.

        "Capital Lease Obligations": with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

        "Capital and Surplus": as to any Insurance Subsidiary, as of any date,
the total amount shown on line 35, page 3, column 1 of the Annual Statement of
such Insurance Subsidiary, or an amount determined in a consistent manner for
any date other than one as of which an Annual Statement is prepared (or any
successor line, page or column that contains the same information).

        "Capital Stock": any and all shares, interests, participations or other
equivalents (however designated) of capital stock or share capital of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase any of
the foregoing.

        "Cash Collateralize": means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings.

        "Certificate of Designation": That certain Certificate of Designation of
Series A Preferred Stock of TACK Acquisition Corp. (n/k/a Fund American), dated
May 31, 2001.

        "Change of Control": means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), other than
(i) Berkshire Hathaway, (ii) Franklin Mutual or (iii) John J. Byrne or any
Related Person with respect to John J. Byrne (together with, in the case of
clauses (i), (ii) and (iii), their Affiliates) of Capital Stock representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Capital Stock of White Mountains, (b) the occupation, within a
period of two years, of a majority of the seats (other than vacant seats) on the
board of directors of White Mountains by Persons who were neither (i) nominated
by the board of directors of White Mountains nor (ii) appointed by directors so
nominated or (c) neither Fund American nor, if applicable, its successors shall
be a Subsidiary of White Mountains. For the avoidance of doubt, none of the
Capital Stock held by the entities listed in clauses (a)(i), (a)(ii)

3

--------------------------------------------------------------------------------






and (a)(iii), nor the Capital Stock held by any of their Affiliates, shall be
included when determining whether any Person or group has met the 30% threshold
set forth in clause (a).

        "Closing Date": August 26, 2004.

        "Code": the Internal Revenue Code of 1986, as amended from time to time.

        "Commonly Controlled Entity": an entity, whether or not incorporated,
that is under common control with the Borrowers within the meaning of
Section 4001 (a) (14) of ERISA or that is treated as a single employer with the
Borrowers under Section 414 of the Code.

        "Compliance Certificate": a certificate duly executed by a Responsible
Officer of White Mountains substantially in the form of Exhibit A.

        "Conditional Common Equity": convertible preferred stock which will
convert to common equity upon shareholder approval (provided that such
shareholder approval is obtained within the period required by the terms
thereof).

        "Consolidated Capitalization": as at any date, the sum of
(a) Consolidated Net Worth plus (b) Total Consolidated Debt plus (c) the amounts
in respect of Trust Preferred Securities, Mandatory Convertible Securities,
Mandatory Redeemable Securities and any other preferred stock that would, in
conformity with GAAP, be reflected on a consolidated balance sheet of White
Mountains and its consolidated Subsidiaries prepared as of such date and are not
already included in (a) or (b) above.

        "Consolidated Net Income": for any period, the consolidated net income
(or loss) of White Mountains and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided, that in
calculating Consolidated Net Income for any period, there shall be excluded the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of White Mountains or is merged into or consolidated with White
Mountains or any of its Subsidiaries.

        "Consolidated Net Worth": as at any date, the sum of all amounts that
would, in conformity with GAAP, but excluding the effects of SFAS 115, be
included on a consolidated balance sheet of White Mountains and its consolidated
Subsidiaries under stockholders' equity at such date, plus minority interests in
Subsidiaries, as determined in accordance with GAAP. Consolidated Net Worth
shall in any event include the amount of the Berkshire Preferred Stock so long
as it is outstanding (such amount being the amount that would be reflected on a
consolidated balance sheet of White Mountains and its consolidated Subsidiaries
in accordance with GAAP).

        "Contractual Obligation": as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

        "Debt": indebtedness for borrowed money.

        "Debtor Relief Laws" the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

        "Default": any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

        "Defaulting Lender": any Lender that defaults in its obligation to make
any Loan hereunder, so long as such default is continuing.

        "Demand Requirement": as defined in Section 2.21(b) hereto.

4

--------------------------------------------------------------------------------






        "Department": with respect to any Insurance Subsidiary, the insurance
commissioner or other Governmental Authority of such Insurance Subsidiary's
jurisdiction of domicile with which such Insurance Subsidiary is required to
file its Annual Statement.

        "Dollars" and "$": lawful currency of the United States of America.

        "Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
injunctive or equitable relief, fines, penalties or indemnities), of a Borrower
or any of its Subsidiaries resulting from or based upon (a) a violation of any
governmental law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (c) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

        "Eligible Assignee": as defined in Section 10.7(g) hereto.

        "ERISA": the Employee Retirement Income Security Act of 1974, as amended
from time to time.

        "Eurodollar Loans": Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.

        "Eurodollar Rate" means for any Interest Period with respect to a
Eurodollar Rate Loan:

        (a)   the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

        (b)   if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

        (c)   if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America, N.A.
and with a term equivalent to such Interest Period would be offered by Bank of
America N.A.'s London Branch to major banks in the London interbank eurodollar
market at their request at approximately 4:00 p.m. (London time) two Business
Days prior to the first day of such Interest Period.

        "Existing Credit Agreement". that certain Credit Agreement, dated as of
September 5, 2003, among the Borrowers, the several banks and other financial
institutions or entities from time to time parties thereto, Bank One, NA, as
syndication agent and Fleet National Bank, as administrative agent;

        "Event of Default": any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

5

--------------------------------------------------------------------------------






        "Facility Fee Rate": the rate per annum set forth below which
corresponds with the higher of (i) the most current senior unsecured debt rating
issued by S&P and by Moody's with respect to White Mountains and (ii) the most
current senior unsecured debt rating issued by S&P and by Moody's with respect
to Fund American.

Level


--------------------------------------------------------------------------------

  Rating


--------------------------------------------------------------------------------

  Facility Fee


--------------------------------------------------------------------------------

I   ³ A-/A3   0.100% II   ³ BBB+/Baa1   0.125% III   ³ BBB/Baa2   0.150% IV   ³
BBB-/Baa3   0.200% V   < BBB-/Baa3   0.375%

        Changes in the Facility Fee Rate shall become effective on the date on
which S&P and/or Moody's changes such rating. The following criteria shall be
utilized in determining the Facility Fee Rate (i) in the event that there is a
split rating of one level between Moody's and S&P with respect to a Borrower the
higher level rating shall apply to such Borrower, (ii) in the event of a split
rating of more than one level between Moody's and S&P with respect to a
Borrower, the rating level that is one level above the lower rating shall apply
to such Borrower, (iii) if a Borrower is rated by only one of the aforementioned
rating agencies, that rating shall apply to such Borrower, (iv) if a Borrower is
not rated by either of the aforementioned rating agencies, the rating of the
other Borrower shall be used to determine the Facility Fee Rate and (v) if
neither Borrower is rated by one of the aforementioned rating agencies the
Facility Fee Rate shall be that corresponding to Level V.

        "Federal Funds Rate": for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America, N.A. on such day on such transactions as determined by the
Administrative Agent.

        "Fee Letters" means, collectively, (a) the commitment letter, dated
July 27, 2004, among the Borrowers, the Administrative Agent, the Syndication
Agent and the Joint Lead Arrangers, (b) the arrangement fee letter, dated
July 27, 2004 among the Borrowers and the Joint Lead Arrangers and (c) the
agent's fee letter, dated July 27, 2004, among the Borrowers and the
Administrative Agent.

        "Folksamerica": Folksamerica Reinsurance Company, a New York
corporation.

        "Franklin Mutual": any investment fund managed by Franklin Mutual
Advisers LLC (or any successor thereto) or any of its Affiliates.

        "Fund American": as defined in the preamble hereto.

        "Fund American Guaranty": as defined in Section 2.21(b).

        "Fund American Guaranty Limitations": as defined in Section 4.4.

        "Fundamental Change": any of (a) White Mountains consolidating or
amalgamating with or merging into any other Person, (b) White Mountains failing
to preserve, renew and keep, in full force and effect, its corporate existence,
(c) White Mountains, directly or indirectly through one or

6

--------------------------------------------------------------------------------






more of its Subsidiaries, conveying or transferring the properties and assets of
White Mountains and its Subsidiaries (taken as a whole for White Mountains and
its Subsidiaries) substantially as an entirety (other than to White Mountains or
one or more of its Subsidiaries), or (d) White Mountains liquidating, winding up
or dissolving itself, other than, in the case of clauses (a) through (d), any
such transaction or transactions the sole purpose of which is to change the
domicile of White Mountains (in any such redomiciliation (x) the surviving,
amalgamated or transferee entity shall expressly assume, by an agreement
reasonably satisfactory to the Administrative Agent, the obligations of White
Mountains to be performed or observed hereunder and deliver to the
Administrative Agent such corporate authority documents and legal opinions as
the Administrative Agent shall reasonably request, (y) the surviving,amalgamated
or transferee entity shall succeed to, and be substituted for, and may exercise
every right and power of, White Mountains under this Agreement with the same
effect as if such surviving, amalgamated or transferee entity had been named as
White Mountains herein and (z) the surviving, amalgamated or transferee entity
shall be organized under the laws of the United States of America, any state
thereof, the District of Columbia or Bermuda).

        "Funding Office": the office specified from time to time by the
Administrative Agent as its funding office by notice to the Borrowers and the
Lenders.

        "GAAP": generally accepted accounting principles in the United States of
America as in effect from time to time, except that for purposes of Section 7.1,
GAAP shall be determined on the basis of such principles in effect on the date
hereof.

        "Governmental Authority": any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing, including any board of
insurance, insurance department or insurance commissioner.

        "Granting Lender": as defined in Section 10.7(h).

        "Guarantee Obligation": as to any Person (the "guaranteeing person"),
any obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the "primary obligations")
of any other third Person (the "primary obligor") in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee

7

--------------------------------------------------------------------------------






Obligation shall be such guaranteeing person's maximum reasonably anticipated
liability in respect thereof as determined by White Mountains in good faith.

        "Guarantor": as defined in Section 2.21 hereto.

        "Guaranty": as defined in Section 2.21 hereto.

        "Hazardous Materials" means all explosive or radioactive substances or
wastes, hazardous or toxic substances or wastes, pollutants, solid, liquid or
gaseous wastes, including petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls ("PCBs") or
PCB-containing materials or equipment, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
environmental law.

        "Hedge Agreements": all interest rate swaps, caps or collar agreements
or similar arrangements entered into by the Borrowers or their Subsidiaries
providing for protection against fluctuations in interest rates or currency
exchange rates or otherwise providing for the exchange of nominal interest
obligations, either generally or under specific contingencies.

        "Indebtedness": of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person's business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock of such Person, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation and (j) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Hedge Agreements
entered into in the ordinary course of business and not for speculative
purposes. For the avoidance of doubt, Indebtedness shall include Surplus
Debentures and shall in any event exclude the Berkshire Preferred Stock so long
as it is outstanding.

        "Indemnified Liabilities": as defined in Section 10.6.

        "Indemnitee": as defined in Section 10.6.

        "Insolvency": with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

        "Insolvent": pertaining to a condition of Insolvency.

        "Insurance Regulations": any law, regulation, rule, directive or order
applicable to an insurance company.

        "Insurance Regulator": any Person charged with the administration,
oversight or enforcement of any Insurance Regulation.

        "Insurance Subsidiary": any Subsidiary which is required to be licensed
by any Department as an insurer or reinsurer and each direct or indirect
Subsidiary of such Subsidiary.

8

--------------------------------------------------------------------------------






        "Intellectual Property": the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

        "Interest Payment Date": (a) as to any Base Rate Loan, the first day of
each January, April, July and October, (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than a Base Rate Loan), the date of any repayment
or prepayment made in respect thereof.

        "Interest Period": as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or, unless
unavailable to any Lender, nine or twelve months) thereafter, as selected by the
relevant Borrower in its notice of borrowing or notice of conversion, as the
case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months (or, unless
unavailable to any Lender, nine or twelve months) thereafter, as selected by the
relevant Borrower by irrevocable notice to the Administrative Agent not less
than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

          (i)  if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

         (ii)  any Interest Period in respect of the Loans that would otherwise
extend beyond the Revolving Credit Termination Date shall end on the Revolving
Credit Termination Date, and

        (iii)  any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

        "ISP" means, with respect to any Letter of Credit, the "International
Standby Practices 1998" published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

        "Issuer Documents" means with respect to any Letter of Credit, the
Application, and any other document, agreement and instrument entered into by
the Issuing Lender and the relevant Borrower (or any Subsidiary) or by the
relevant Borrower (or any Subsidiary) in favor of the Issuing Lender and
relating to any such Letter of Credit.

        "Issuing Lender": Bank of America, N.A. and any other Lender from time
to time designated by the Borrowers as an Issuing Lender, with the consent of
such Lender and the Administrative Agent.

        "Joint Lead Arrangers": Banc of America Securities LLC and J.P. Morgan
Securities, Inc.

9

--------------------------------------------------------------------------------






        "L/C Advance" means, with respect to each Lender, such Lender's funding
of its participation in any L/C Borrowing in accordance with its Revolving
Credit Percentage.

        "L/C Borrowing" means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a borrowing.

        "L/C Commitment": $50,000,000, as the same may be reduced from time to
time pursuant to Section 2.7.

        "L/C Fee Payment Date": the first day of each January, April, July and
October and the last day of the Revolving Credit Commitment Period.

        "L/C Obligations": at any time, an amount equal to the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit that have not
then been reimbursed pursuant to Section 3.5. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.03. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be "outstanding" in the amount so remaining available to be drawn.

        "L/C Participants": with respect to any Letter of Credit, the collective
reference to all the Lenders other than the Issuing Lender that issued such
Letter of Credit.

        "Lenders": as defined in the preamble hereto.

        "Letters of Credit": as defined in Section 3.1(a).

        "License": any license, certificate of authority, permit or other
authorization which is required to be obtained from any Governmental Authority
in connection with the operation, ownership or transaction of insurance or
reinsurance business.

        "Lien": any mortgage, pledge, security interest, encumbrance, charge or
security interest of any kind.

        "Loan": any loan made by any Lender pursuant to this Agreement,
including any Swing Line Loan made by the Swing Line Lender.

        "Loan Documents": this Agreement, the Applications and the Notes.

        "Majority Lenders": the holders of more than 50% of the Total Revolving
Extensions of Credit (or, if no such Revolving Extensions of Credit are
outstanding, prior to any termination of the Revolving Credit Commitments, the
holders of more than 50% of the Total Revolving Credit Commitments). The
Revolving Credit Commitment in effect (or, when applicable, Revolving Extensions
of Credit outstanding) of any Defaulting Lender shall be excluded for purposes
of any vote of Majority Lenders.

        "Mandatory Convertible Securities": equity securities or subordinated
debt securities (which debt securities, if issued by a Borrower, will include
subordination to the obligations of such Borrower hereunder), issued by White
Mountains or one of its Subsidiaries which (i) are not (w) Mandatory Redeemable
Securities or (x) Conditional Common Equity and (ii) provide, pursuant to the
terms thereof, that the issuer of such securities (or an affiliate of such
issuer) may cause (without the payment of additional cash consideration by the
issuer thereof) the conversion of such securities to equity securities of White
Mountains or one of its Subsidiaries upon the occurrence of a certain date or of
certain events.

10

--------------------------------------------------------------------------------





        "Mandatory Redeemable Securities": debt or equity securities (other than
Conditional Common Equity, so long as such Conditional Common Equity may not be
required, by the holder thereof, to be repurchased or redeemed during the period
provided for shareholder approval of conversion pursuant to the terms of such
Conditional Common Equity) issued by White Mountains or one of its Subsidiaries
which provide, pursuant to the terms thereof, that such securities must be
repurchased or redeemed, or the holder of such securities may require the issuer
of such securities to repurchase or redeem such securities, upon the occurrence
of a certain date or of certain events.

        "Material Adverse Effect": a material adverse effect on (i) the
business, assets, property or financial condition of the Borrowers and their
Subsidiaries taken as a whole, or (ii) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders hereunder or thereunder.

        "Material Insurance Subsidiary": OneBeacon, Folksamerica, Sirius and any
new Insurance Subsidiary acquired or formed after the Closing Date having
Capital and Surplus of $250,000,000 or more.

        "Moody's": Moody's Investors Service, Inc. (or any successor thereto).

        "Multiemployer Plan": a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

        "NAIC": the National Association of Insurance Commissioners or any
successor thereto, or in the absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States towards the promotion of
uniformity in the practices of such Governmental Authorities.

        "Non-Excluded Taxes": as defined in Section 2.16(a).

        "Non-U.S. Lender": as defined in Section 2.16(d).

        "Note": any promissory note evidencing any Loan.

        "OneBeacon": OneBeacon Insurance Company, a Pennsylvania corporation.

        "OneBeacon Insurance Group": OneBeacon Insurance Group LLC, a Delaware
limited liability company and, for purposes of Section 6.1(b), the grouping of
Subsidiaries of OneBeacon Insurance Group identified by NAIC Group Code 1129 (or
any successor grouping equivalent thereto).

        "Other Taxes": any and all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

        "Participant": as defined in Section 10.7(d).

        "Payment Office": the office specified from time to time by the
Administrative Agent as its payment office by notice to the Borrowers and the
Lenders.

        "PBGC": the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

        "Permitted Liens": (i) any Lien upon Property to secure any part of the
cost of development, construction, alteration, repair or improvement of such
Property, or Debt incurred to finance such cost; (ii) any extension, renewal or
replacement, in whole or in part, of any Lien referred to in the

11

--------------------------------------------------------------------------------






foregoing clause (i); (iii) any Lien relating to a sale and leaseback
transaction; (iv) any Lien in favor of a Borrower or any Subsidiary granted by a
Borrower or any Subsidiary in order to secure any intercompany obligations;
(v) mechanic's, materialmen's, carriers' or other like Liens arising in the
ordinary course of business (including construction of facilities) in respect of
obligations which are not due or which are being contested in good faith:
(vi) any Lien arising in connection with any legal proceeding which is being
contested; (vii) Liens for taxes not yet subject to penalties for non-payment or
which are being contested in good faith by appropriate proceedings; (viii) minor
survey exceptions, minor encumbrances, easements or reservations of, or rights
of others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property or Liens incidental to the conduct of the business
of such Person or to the ownership of its properties which were not incurred in
connection with Debt and which do not in the aggregate materially adversely
affect the value of said properties or materially impair their use in the
operation of the business of such Person; (ix) pledges or deposits under
workers' compensation laws, unemployment insurance laws or similar social
security legislation; (x) any deposit to secure performance of letters of
credit, bids, leases, statutory obligations, surety and appeal bonds,
performance bonds or other obligations of a like nature in the ordinary course
of business; (xi) any interest or title of a lessor under any lease entered into
in the ordinary course of business; (xii) Liens on assets of any Insurance
Subsidiary securing (a) short-term (i.e. with a maturity of less than one year
when issued, provided that such Debt may include an option to extend for up to
an additional one year period) Debt incurred to provide short-term liquidity to
facilitate claims payments in the event of catastrophe, (b) Debt incurred in the
ordinary course of its business or in securing insurance-related obligations
(that do not constitute Debt) and letters of credit issued for the account of
any such Subsidiary in the ordinary course of its business or in securing
insurance-related obligations (that do not constitute Debt) or
(c) insurance-related obligations (that do not constitute Debt); and
(xiii) Liens securing the obligations hereunder.

        "Person": an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

        "Plan": at a particular time, any employee pension benefit plan that is
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which either of the Borrowers or a
Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an "employer" as defined in
Section 3(5) of ERISA.

        "Principal Business": means (a) a business of the type engaged in by the
Borrowers and their Subsidiaries on the date of the Agreement, (b) any other
insurance, insurance services or insurance related business and (c) any business
reasonably incident to any of the foregoing.

        "Property": any property of any kind whatsoever, whether real, personal
or mixed and whether tangible or intangible.

        "Qualified Mandatory Redeemable Securities": Mandatory Redeemable
Securities that, pursuant to the terms thereof, must be redeemed or repurchased,
or may be required to be redeemed or repurchased at the option of the holder of
such securities (other than upon the occurrence of one or more events or
conditions other than the occurrence of a certain date), not sooner than the
Revolving Credit Termination Date.

        "Quarterly Statement": the quarterly statutory financial statement of
any Insurance Subsidiary required to be filed with the Department of its
jurisdiction of incorporation, which statement shall be in the form required by
such Insurance Subsidiary's jurisdiction of incorporation or, if no specific
form is so required, in the form of financial statements permitted by such
Department to

12

--------------------------------------------------------------------------------






be used for filing quarterly statutory financial statements and shall contain
the type of information permitted or required by such Department to be disclosed
therein, together with all exhibits or schedules filed therewith.

        "Refunded Swing Line Loans": as defined in Section 2.4.

        "Refunding Date": as defined in Section 2.4.

        "Register": as defined in Section 10.7(c).

        "Regulation U": Regulation U of the Board as in effect from time to
time.

        "Reimbursement Obligation": the obligation of the Borrowers to reimburse
an Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit issued by such Issuing Lender for the account of the Borrowers.

        "Reorganization": with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

        "Reportable Event": any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived.

        "Requirement of Law": as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person
(excluding, in the case of Section 2.15(a)(i), any of the foregoing relating to
the Administrative Agent or any Lender), and any law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

        "Responsible Officer": as to any Borrower or Insurance Subsidiary the
chief executive officer, president, chief financial officer, treasurer, chief
accounting officer, any vice president or any managing director of such Borrower
or any Insurance Subsidiary, as the context requires.

        "Revolving Credit Commitment": as to any Lender, the obligation of such
Lender, if any, to make Revolving Credit Loans and participate in Swing Line
Loans and Letters of Credit, in an aggregate principal or face amount not to
exceed the amount set forth under the heading "Revolving Credit Commitment"
opposite such Lender's name on Schedule 1 to this Agreement, or, as the case may
be, in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The aggregate amount of the Total Revolving Credit Commitments on the
date of this Agreement is $400,000,000, subject to decreases pursuant to
Section 2.7.

        "Revolving Credit Commitment Period": the period from and including the
Closing Date to the Revolving Credit Termination Date.

        "Revolving Credit Loans": as defined in Section 2.1.

        "Revolving Credit Percentage": as to any Lender at any time, the
percentage which such Lender's Revolving Credit Commitment then constitutes of
the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender's Revolving Extensions of Credit then
outstanding constitutes of the amount of the Total Revolving Extensions of
Credit then outstanding).

        "Revolving Credit Termination Date": August 26, 2009.

        "Revolving Extensions of Credit": as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Credit Loans made by such Lender then

13

--------------------------------------------------------------------------------






outstanding, (b) the principal amount equal to such Lender's Revolving Credit
Percentage of the L/C Obligations then outstanding and (c) the principal amount
equal to such Lender's Revolving Credit Percentage of the aggregate principal
amount of Swing Line Loans then outstanding.

        "S&P": Standard & Poor's Rating Services (or any successor thereto).

        "SAP": with respect to any Insurance Subsidiary, the statutory
accounting practices prescribed or permitted by the Department in the
jurisdiction of such Insurance Subsidiary for the preparation of annual
statements and other financial reports by insurance companies of the same type
as such Insurance Subsidiary, which are applicable to the circumstances as of
the date of determination.

        "SEC": the Securities and Exchange Commission (or successors thereto or
an analogous Governmental Authority).

        "SFAS": Statements of Financial Accounting Standards adopted by the
Financial Accounting Standards Board.

        "Single Employer Plan": any Plan that is covered by Title IV of ERISA,
but which is not a Multiemployer Plan.

        "Sirius" means Sirius International Insurance Corporation, a Swedish
corporation

        "Subsidiary": of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a "Subsidiary"
shall mean a Subsidiary of White Mountains.

        "Surplus Debentures": as to any Insurance Subsidiary, debt securities of
such Insurance Subsidiary the proceeds of which are permitted to be included, in
whole or in part, as Capital and Surplus of such Insurance Subsidiary as
approved and permitted by the applicable Department.

        "Swing Line Commitment": the obligation of the Swing Line Lender to make
Swing Line Loans pursuant to Section 2.4 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.

        "Swing Line Lender": Bank of America, N.A., in its capacity as the
Lender of Swing Line Loans.

        "Swing Line Loans": as defined in Section 2.3.

        "Swing Line Participation Amount": as defined in Section 2.4(c).

        "Syndication Agent": as defined in the preamble hereto.

        "Total Consolidated Debt": at any date, the sum, without duplication, of
(a) all amounts that would, in conformity with GAAP, be reflected and classified
as debt on a consolidated balance sheet of White Mountains and its consolidated
Subsidaries prepared as of such date, (b) Indebtedness represented by (i) Trust
Preferred Securities or Qualified Mandatory Redeemable Securities (in each case,
owned by Persons other than White Mountains or any of its consolidated
Subsidiaries) but only to the extent that such securities (other than Mandatory
Convertible Securities) exceed 15% of Consolidated Capitalization or
(ii) Mandatory Redeemable Securities (owned by Persons other than White
Mountains or any of its consolidated Subsidiaries) other than Qualified
Mandatory Redeemable Securities and (c) Indebtedness represented by Mandatory
Convertible Securities (owned by Persons other than White Mountains or any of
its consolidated

14

--------------------------------------------------------------------------------






Subsidiaries) but only to the extent that such Mandatory Convertible Securities
plus Trust Preferred Securities and Qualified Mandatory Redeemable Securities
(in each case, owned by Persons other than White Mountains or any of its
consolidated Subsidiaries) exceed 25% of Consolidated Capitalization, provided,
that in the event that the notes related to the Mandatory Convertible Securities
remain outstanding following the exercise of forward purchase contracts related
to such Mandatory Convertible Securities, then such outstanding notes will be
included in Total Consolidated Debt thereafter. Total Consolidated Debt shall
not, in any event, include (a) Hedge Agreements entered into in the ordinary
course of business for non-speculative purposes, (b) Indebtedness of the type
described in Sections 7.2(b) and (c), (c) Conditional Common Equity, (d) any
amounts in respect of Berskshire Preferred Stock, or (e) any other amounts in
respect of Trust Preferred Securities, Mandatory Redeemable Securities or
Mandatory Convertible Securities.

        "Total Revolving Credit Commitments": at any time, the aggregate amount
of the Revolving Credit Commitments then in effect.

        "Total Revolving Extensions of Credit": at any time, the aggregate
amount of the Revolving Extensions of Credit of the Lenders outstanding at such
time.

        "Transferee": a Participant or an assignee of any Lender's rights and
obligations under this Agreement pursuant to an Assignment and Assumption.

        "Trust Preferred Securities": preferred securities issued by a special
purpose entity, the proceeds of which are used to purchase subordinated debt
securities of White Mountains or one of its Subsidiaries having terms that
substantially mirror those of such preferred securities issued by the special
purpose entity such that the debt securities constitute credit support for
obligations in respect of such preferred securities and such preferred
securities are reflected on a consolidated balance sheet of White Mountains and
its consolidated Subsidiaries in accordance with GAAP.

        "Type": as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.

        "White Mountains": as defined in the preamble hereto.

        "White Mountains Guaranty": as defined in Section 2.21(a).

        1.2    Other Definitional Provisions.    Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

(a)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Borrowers or their Subsidiaries not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP or SAP, as the case may be.

(b)References herein to particular pages, columns, lines or sections of any
Person's Annual Statement shall be deemed, where appropriate, to be references
to the corresponding page, column, line or section of such Person's Quarterly
Statement, or if no such corresponding page, column, line or section exists or
if any report form changes, then to the corresponding item referenced thereby.

(c)The words "hereof", "herein" and "hereunder" and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

15

--------------------------------------------------------------------------------



(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e)The word "or" is not exclusive and the words "include", "includes" or
"including" shall be deemed to be followed by the phrase "without limitation".

(f)References to "preferred stock" includes Capital Stock designated as
preferred stock, preference shares, preferred shares or any similar term.

        1.3    Letter of Credit Amounts.    Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, other than with respect to the calculation of L/C
Fees, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

SECTION 2    AMOUNT AND TERMS OF COMMITMENTS

        2.1    Revolving Credit Commitments.    (a) Subject to the terms and
conditions hereof, the Lenders severally agree to make revolving credit loans
("Revolving Credit Loans") to each Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding for each Lender which, when added to such Lender's Revolving
Credit Percentage of the sum of (i) the L/C Obligations then outstanding and
(ii) the aggregate principal amount of the Swing Line Loans then outstanding,
does not exceed the amount of such Lender's Revolving Credit Commitment. During
the Revolving Credit Commitment Period each Borrower may use the Revolving
Credit Commitments by borrowing, prepaying the Revolving Credit Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof. The Revolving Credit Loans may from time to time be Eurodollar Loans or
Base Rate Loans, as determined by the applicable Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.9, provided that no
Revolving Credit Loan shall be made as a Eurodollar Loan after the day that is
one month prior to the Revolving Credit Termination Date.

        (b)   Each Borrower shall repay all outstanding Revolving Credit Loans
made to such Borrower on the Revolving Credit Termination Date.

        2.2    Procedure for Revolving Credit Borrowing.    A Borrower may
borrow under the Revolving Credit Commitments on any Business Day during the
Revolving Credit Commitment Period, provided that such Borrowers shall give the
Administrative Agent a borrowing request in the form of Exhibit B hereto
(hereinafter, a "Borrowing Request") (which Borrowing Request must be received
by the Administrative Agent prior to 11:00 A.M., New York City time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) on the requested Borrowing Date, in the case of Base Rate Loans,
provided that requests for Base Rate Loans not received prior to 11:00 A.M., New
York City time on the requested Borrowing Date shall be deemed received on the
following Business Day), and must specify (i) the amount and Type of Revolving
Credit Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the
case of Eurodollar Loans, the length of the initial Interest Period therefor.
Each borrowing of Revolving Credit Loans under the Revolving Credit Commitments
shall be in an amount equal to (x) in the case of Base Rate Loans, $1,000,000 or
a whole multiple thereof (or, if the then aggregate Available Revolving Credit
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; provided, that the Swing Line Lender may request, on behalf of any
Borrower, borrowings of Base Rate Loans under the Revolving Credit Commitments
in other amounts pursuant to Section 2.4. Upon receipt of any such notice from a
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Each Lender will make its Revolving Credit

16

--------------------------------------------------------------------------------




Percentage of the amount of each borrowing of Revolving Credit Loans available
to the Administrative Agent for the account of such Borrower at the Funding
Office prior to 12:00 Noon, New York City time, on the Borrowing Date requested
by such Borrower in funds immediately available to the Administrative Agent.
Such borrowing will then be made available to such Borrower by the
Administrative Agent in like funds as received by the Administrative Agent.

        2.3    Swing Line Commitment.    (a) Subject to the terms and conditions
hereof, the Swing Line Lender agrees that, during the Revolving Credit
Commitment Period, it will make available to the Borrowers in the form of swing
line loans ("Swing Line Loans") a portion of the credit otherwise available to
the Borrowers under the Revolving Credit Commitments; provided that (i) the
aggregate principal amount of Swing Line Loans outstanding at any time shall not
exceed the Swing Line Commitment then in effect (notwithstanding that the Swing
Line Loans outstanding at any time, when aggregated with the Swing Line Lender's
other outstanding Revolving Credit Loans hereunder, may exceed the Swing Line
Commitment then in effect or such Swing Line Lender's Revolving Credit
Commitment then in effect) and (ii) the Borrowers shall not request, and the
Swing Line Lender shall not make, any Swing Line Loan if, after giving effect to
the making of such Swing Line Loan, the aggregate amount of the Available
Revolving Credit Commitments would be less than zero. During the Revolving
Credit Commitment Period, the Borrowers may use the Swing Line Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swing Line Loans shall be Base Rate Loans only.

        (b)   The Borrowers shall repay all outstanding Swing Line Loans on the
Revolving Credit Termination Date. Each payment in respect of Swing Line Loans
shall be made to the Swing Line Lender.

        2.4    Procedure for Swing Line Borrowing; Refunding of Swing Line
Loans.    (a) A Borrower may borrow under the Swing Line Commitment on any
Business Day during the Revolving Credit Commitment Period, provided, such
Borrower shall give the Swing Line Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swing Line Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date. Each borrowing under the Swing Line Commitment shall be in an
amount equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in the
borrowing notice in respect of any Swing Line Loan, the Swing Line Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of such Swing Line Loan. The
Administrative Agent shall make the proceeds of such Swing Line Loan available
to such Borrower on such Borrowing Date in like funds as received by the
Administrative Agent.

        (b)   The Swing Line Lender, not less frequently than once each week
shall, and at any other time, from time to time, as the Swing Line Lender elects
in its sole and absolute discretion, may, on behalf of a Borrower (which hereby
irrevocably directs the Swing Line Lender to act on its behalf), on one Business
Day's notice given by the Swing Line Lender no later than 12:00 Noon, New York
City time, request each Lender to make, and each Lender hereby agrees to make, a
Revolving Credit Loan, in an amount equal to such Lender's Revolving Credit
Percentage of the aggregate amount of the Swing Line Loans (the "Refunded Swing
Line Loans") outstanding on the date of such notice, to repay the Swing Line
Lender. Each Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Credit Loans shall
be made immediately available by the Administrative Agent to the Swing Line
Lender for application by the Swing Line Lender to the repayment of the Refunded
Swing Line Loans. Upon the written request of any Lender, the Administrative
Agent will, within three Business Days of

17

--------------------------------------------------------------------------------




such request, inform such Lender of the aggregate amount of Swing Line Loans
outstanding on the date of such request.

        (c)   If prior to the time a Revolving Credit Loan would have otherwise
been made pursuant to Section 2.4(b), one of the events described in
Section 8(f) shall have occurred and be continuing with respect to the
Borrowers, or if for any other reason, as determined by the Swing Line Lender in
its sole discretion, Revolving Credit Loans may not be made as contemplated by
Section 2.4(b), each Lender shall, on the date such Revolving Credit Loan was to
have been made pursuant to the notice referred to in Section 2.4(b) (the
"Refunding Date"), purchase for cash an undivided participating interest in the
then outstanding Swing Line Loans by paying to the Swing Line Lender an amount
(the "Swing Line Participation Amount") equal to (i) such Lender's Revolving
Credit Percentage times (ii) the sum of the aggregate principal amount of Swing
Line Loans then outstanding which were to have been repaid with such Revolving
Credit Loans.

        (d)   Whenever, at any time after the Swing Line Lender has received
from any Lender such Lender's Swing Line Participation Amount, the Swing Line
Lender receives any payment on account of the Swing Line Loans, the Swing Line
Lender will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender's participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender's pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Lender will return to the Swing Line Lender any
portion thereof previously distributed to it by the Swing Line Lender.

        (e)   Each Lender's obligation to make the Loans referred to in
Section 2.4(b) and to purchase participating interests pursuant to
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender or the Borrowers may have
against the Swing Line Lender, the Borrowers or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5; (iii) any adverse change in the condition (financial or otherwise) of
the Borrowers; (iv) any breach of this Agreement or any other Loan Document by
the Borrowers or any Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

        2.5    Repayment of Loans; Evidence of Debt.    (a) Each of the
Borrowers hereby unconditionally promise to pay to the Administrative Agent for
the account of the appropriate Lender (i) the then unpaid principal amount on
the Revolving Credit Termination Date (or on such earlier date on which the
Loans become due and payable pursuant to Section 8) of each Revolving Credit
Loan of such Lender made to such Borrower and (ii) the then unpaid principal
amount on the Revolving Credit Termination Date (or on such earlier date on
which the Loans become due and payable pursuant to Section 8) of each Swing Line
Loan of such Swing Line Lender made to such Borrower. Each of the Borrowers
hereby further agrees to pay interest to the Administrative Agent for the
account of the appropriate Lender on the unpaid principal amount of the Loans
made to it from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in
Section 2.11.

        (b)   Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of each Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

        (c)   The Administrative Agent, on behalf of each Borrower, shall
maintain the Register pursuant to Section 10.7(c), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount

18

--------------------------------------------------------------------------------




of each Loan to such Borrower made hereunder and any Note evidencing such Loan,
the Type of such Loan and each Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from such Borrower to each Lender hereunder and (iii) both the amount of any sum
received by the Administrative Agent hereunder from or for the account of such
Borrower and each Lender's share thereof.

        (d)   The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.5(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of any Borrower to repay (with applicable interest) the Loans made to
it by such Lender in accordance with the terms of this Agreement.

        (e)   Each of the Borrowers agrees that, upon the request to the
Administrative Agent by any Lender, it will execute and deliver to such Lender a
promissory note of such Borrower evidencing any Revolving Credit Loans or Swing
Line Loans, as the case may be, made by such Lender to such Borrower,
substantially in the forms of Exhibit C-1 or C-2, respectively, with appropriate
insertions as to date and principal amount.

        2.6    Facility Fee, etc.    (a) Fund American agrees to pay to the
Administrative Agent for the account of each Lender a facility fee for the
period from and including the Closing Date to the last day of the Revolving
Credit Commitment Period, computed at the Facility Fee Rate on the average daily
amount of the Revolving Credit Commitment of such Lender during the period for
which payment is made, payable quarterly in arrears on the first Business Day of
each January, April, July and October and on the Revolving Credit Termination
Date, commencing on the first of such dates to occur after the Closing Date.

        (b)   The Borrowers agree to pay to the Joint Lead Arrangers the fees in
the amounts and on the dates from time to time agreed to in writing by the
Borrowers and the Joint Lead Arrangers.

        (c)   The Borrowers agree to pay to the Administrative Agent the fees in
the amounts and on the dates from time to time agreed to in writing by the
Borrowers and the Administrative Agent.

        2.7    Termination or Reduction of Revolving Credit
Commitments.    White Mountains shall have the right, upon not less than three
Business Days' notice to the Administrative Agent, to terminate the Revolving
Credit Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments; provided that no such termination or reduction of
Revolving Credit Commitments shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Credit Loans and Swing Line Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Credit Commitments; provided, further, that a notice
of termination of the Revolving Credit Commitments delivered by White Mountains
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by White Mountains (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Credit Commitments then in effect.

        2.8    Prepayments.    (a) A Borrower may at any time and from time to
time prepay the Loans made to such Borrower, in whole or in part, without
premium or penalty, upon notice delivered to the Administrative Agent at least
three Business Days prior thereto in the case of Eurodollar Loans and at least
one Business Day prior thereto in the case of Base Rate Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided, that (i) if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, such Borrower shall also pay any amounts owing pursuant to

19

--------------------------------------------------------------------------------




Section 2.17 and (ii) no prior notice is required for the prepayment of Swing
Line Loans; provided, further, that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Revolving Credit
Commitments as contemplated by Section 2.7, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.7. Upon receipt of any such notice the Administrative Agent shall
promptly notify the Lenders thereof. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of Base Rate Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swing Line Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

        (b)   If for any reason the Total Revolving Extensions of Credit at any
time exceed the Total Revolving Credit Commitments then in effect, the Borrowers
shall immediately prepay Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to such excess; provided, however, that the Borrowers
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.08(b) unless after the prepayment in full of the Loans and Swing Line
Loans the Total Revolving Extensions of Credit exceed the Total Revolving Credit
Commitments then in effect.

        2.9    Conversion and Continuation Options.    (a) A Borrower may elect
from time to time to convert Eurodollar Loans made to such Borrower to Base Rate
Loans by giving the Administrative Agent at least two Business Days' prior
irrevocable notice of such election. A Borrower may elect from time to time to
convert Base Rate Loans made to such Borrower to Eurodollar Loans by giving the
Administrative Agent at least three Business Days' prior irrevocable notice of
such election (which notice shall specify the length of the initial Interest
Period therefor), provided that no Base Rate Loan may be converted into a
Eurodollar Loan (i) when any Event of Default has occurred and is continuing and
the Administrative Agent or the Majority Lenders have determined in its or their
sole discretion not to permit such conversions or (ii) after the date that is
one month prior to the Revolving Credit Termination Date. Upon receipt of any
such notice the Administrative Agent shall promptly notify the Lenders thereof.

        (b)   A Borrower may elect to continue any Eurodollar Loan made to such
Borrower as such upon the expiration of the then current Interest Period with
respect thereto by giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term "Interest Period" set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan may be continued as such
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Lenders have, determined in its or their
sole discretion not to permit such continuations or (ii) after the date that is
one month prior to the Revolving Credit Termination Date, and provided, further,
that if such Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be converted automatically to Base Rate
Loans on the last day of such then expiring Interest Period. Upon receipt of any
such notice the Administrative Agent shall promptly notify the Lenders thereof.

        2.10    Maximum Number of Eurodollar Loans.    Notwithstanding anything
to the contrary in this Agreement, all borrowings, conversions, continuations
and optional prepayments of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that
no more than ten Eurodollar Loans shall be outstanding at any one time.

        2.11    Interest Rates and Payment Dates.    (a) Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.

        (b)   Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate.

20

--------------------------------------------------------------------------------



        (c)   (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum that is equal to (x) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any facility fee or
other amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to Base Rate Loans plus
2%, in each case, with respect to clauses (i) and (ii) above, from the date of
such non-payment until such amount is paid in full (after as well as before
judgment).

        (d)   Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.

        2.12    Computation of Interest and Fees.    (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
365-day (or 366-day, as the case may be) year for the actual days elapsed,
except that, with respect to Eurodollar Loans, the interest thereon shall be
calculated on the basis of a 360-day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrowers and the
Lenders of each determination of a Eurodollar Rate. Any change in the interest
rate on a Loan resulting from a change in the Base Rate shall become effective
as of the opening of business on the day on which such change becomes effective.
The Administrative Agent shall as soon as practicable notify the Borrowers and
the Lenders of the effective date and the amount of each such change in interest
rate.

        (b)   Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.

        2.13    Inability to Determine Interest Rate.    If prior to the first
day of any Interest Period:

        (a)   the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period, or

        (b)   the Administrative Agent shall have received notice from the
Majority Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrowers and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Base Rate Loans, (y) any Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans shall be
made or continued as such, nor shall the Borrowers have the right to convert
Loans to Eurodollar Loans.

        2.14    Pro Rata Treatment and Payments.    (a) Each borrowing, other
than borrowings of Swing Line Loans, by the Borrowers from the Lenders
hereunder, each payment by the Borrowers on account of any facility fee or
Letter of Credit fee, and any reduction of the Revolving Credit Commitments of

21

--------------------------------------------------------------------------------




the Lenders, shall be made pro rata according to the respective Revolving Credit
Percentages of the relevant Lenders.

        (b)   Each payment (including each prepayment) by the Borrowers on
account of principal of and interest on the Revolving Credit Loans of the
Borrowers shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Credit Loans of the Borrowers then held by
the Lenders. Each payment in respect of Reimbursement Obligations in respect of
any Letter of Credit shall be made to the relevant Issuing Lender.

        (c)   The application of any payment of Loans shall be made, first, to
Base Rate Loans and, second, to Eurodollar Loans. Each payment of the Eurodollar
Loans shall be accompanied by accrued interest to the date of such payment on
the amount paid.

        (d)   All payments (including prepayments) to be made by the Borrowers
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 12:00 Noon, New York City time, on the due
date thereof to the Administrative Agent, for the account of the relevant
Lenders, at the Payment Office, in Dollars and in immediately available funds.
Any payment made by the Borrowers after 12:00 Noon, New York City time, on any
Business Day shall be deemed to have been made on the next following Business
Day. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

        (e)   Unless a Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that such Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that
such Borrower or such Lender, as the case may be, has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

          (i)  if such Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

         (ii)  if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to such
Borrower to the date such amount is recovered by the Administrative Agent (the
"Compensation Period") at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender's Revolving Credit
Percentage of the Loan included in the applicable borrowing. If such Lender does
not pay such amount forthwith upon the Administrative Agent's demand therefor,
the Administrative Agent may make a demand therefor

22

--------------------------------------------------------------------------------






upon such Borrower, and such Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Revolving Credit Commitment or to prejudice any rights
which the Administrative Agent or the Borrowers may have against any Lender as a
result of any default by such Lender hereunder.

        A notice of the Administrative Agent to any Lender or such Borrower with
respect to any amount owing under this subsection (e) shall be conclusive,
absent manifest error.

        (f)    The obligations of the Lenders hereunder to make Loans and to
fund participations in Letters of Credit and Swing Line Loans are several and
not joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

        2.15    Requirements of Law.    (a) If the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

          (i)  shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes covered by Section 2.16
and changes in the overall net income tax of such Lender);

         (ii)  shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

        (iii)  shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans to a Borrower or issuing or
participating in Letters of Credit issued at the request of a Borrower, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, such Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section, it shall promptly notify the
relevant Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

        (b)   If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender's or such corporation's capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender's or such corporation's policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the relevant Borrower (with a copy to the
Administrative Agent) of a written request therefor, such Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.

23

--------------------------------------------------------------------------------




        (c)   In addition to, and without duplication of, amounts which may
become payable from time to time pursuant to paragraphs (a) and (b) of this
Section 2.15, each Borrower agrees to pay to each Lender which requests
compensation under this paragraph (c) by notice to such Borrower, on the last
day of each Interest Period with respect to any Eurodollar Loan made by such
Lender to such Borrower, at any time when such Lender shall be required to
maintain reserves against "Eurocurrency liabilities" under Regulation D of the
Board of Governors of the Federal Reserve System (or, at any time when such
Lender may be required by the Board of Governors of the Federal Reserve System
or by any other Governmental Authority, whether within the United States or in
another relevant jurisdiction, to maintain reserves against any other category
of liabilities which includes deposits by reference to which the Eurodollar Rate
is determined as provided in this Agreement or against any category of
extensions of credit or other assets of such Lender which includes any such
Eurodollar Loans), an additional amount (determined by such Lender's calculation
or, if an accurate calculation is impracticable, reasonable estimate using such
reasonable means of allocation as such Lender shall determine) equal to the
actual costs, if any, incurred by such Lender during such Interest Period as a
result of the applicability of the foregoing reserves to such Eurodollar Loans.

        (d)   A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to a Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. No
Lender shall be entitled to compensation under this Section 2.15 from a Borrower
for any costs incurred or reductions suffered more than 180 days prior to the
date that such Lender notifies such Borrower of the circumstances giving rise to
such increased costs or reductions and of such Lender's intention to claim
compensation therefor; provided that if a change of law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.
The obligations of the Borrowers pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

        2.16    Taxes.    (a) Except as required by law, all payments made by
the Borrowers under this Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding net income taxes and franchise and
doing business taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent's or such Lender's having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings ("Non-Excluded
Taxes") or any Other Taxes are required to be withheld from any amounts payable
to the Administrative Agent or any Lender hereunder, the amounts so payable to
the Administrative Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after payment of
all Non-Excluded Taxes and Other Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement;
provided, however, that no Borrower shall be required to increase any such
amounts payable to any Lender with respect to any Non-Excluded Taxes (i) that
are attributable to such Lender's failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are withholding taxes imposed
on amounts payable to such Lender at the time such Lender becomes a party to
this Agreement or designates a new lending office, except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office or assignment, to receive additional amounts from the
relevant Borrower with respect to such Non-Excluded Taxes pursuant to this
Section 2.16(a).

24

--------------------------------------------------------------------------------




        (b)   In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

        (c)   Whenever any Non-Excluded Taxes or Other Taxes are payable by
either of the Borrowers, as soon as practicable thereafter the relevant Borrower
shall send to the Administrative Agent for its own account or for the account of
the relevant Lender, as the case may be, a certified copy of an official receipt
received by such Borrower showing payment thereof (or other evidence of such
payment reasonably satisfactory to the Administrative Agent). If the relevant
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, such Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure. The agreements in this Section 2.16
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

        (d)   Each Lender (or Transferee) that is not (i) a citizen or resident
of the United States of America, (ii) a corporation, partnership or other entity
created or organized in or under the laws of the United States of America (or
any jurisdiction thereof), or (iii) an estate or trust that is subject to U.S.
federal income taxation regardless of the source of its income (a "Non-U.S.
Lender") shall deliver to the Borrowers and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) two copies of either U.S. Internal Revenue Service
Form W-8BEN or Form W-8ECI (or other applicable form), or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of "portfolio
interest", a statement substantially in the form of Exhibit D and a Form W-8BEN
(or other applicable form), or any subsequent versions thereof or successors
thereto properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrowers under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall, as soon as reasonably practicable, notify
the Borrowers at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrowers (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

        (e)   A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which a Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by such Borrower, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrowers as will permit such payments to be made without withholding or at a
reduced rate, provided that such Lender is legally entitled to complete, execute
and deliver such documentation.

        2.17    Indemnity.    Each Borrower agrees to indemnify each Lender for,
and to hold each Lender harmless from, any loss or expense that such Lender
sustains or incurs as a consequence of (a) default by such Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after such
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by such Borrower in making any
prepayment after such Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making by such Borrower

25

--------------------------------------------------------------------------------




of a prepayment or conversion of Eurodollar Loans on a day that is not the last
day of an Interest Period with respect thereto; provided that any request for
indemnification made by a Lender pursuant to this Section 2.17 shall be made
within six months of the incurrence of the loss or expense requested to be
indemnified. Such indemnification may include an amount equal to the excess, if
any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market. A certificate as to any amounts payable pursuant to this
Section submitted to a Borrower by any Lender shall be conclusive in the absence
of manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

        2.18    Illegality.    Notwithstanding any other provision herein, if
the adoption of or any change in any Requirement of Law or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender's Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan to a
Borrower occurs on a day which is not the last day of the then current Interest
Period with respect thereto, such Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.17.

        2.19    Change of Lending Office.    Each Lender agrees that, upon the
occurrence of any event that it knows to give rise to the operation of
Section 2.15, 2.16(a) or 2.18 with respect to such Lender, it will use all
commercially reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event, or to assign its rights and obligations hereunder with respect to such
Loans to another of its offices, branches or affiliates with the object of
avoiding the consequences of such event, or to assign its rights and obligations
hereunder with respect to such Loans to another of its offices, branches or
affiliates, with the object of avoiding the consequences of such event;
provided, that such designation is made on terms that, in the reasonable sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrowers or the rights of any Lender pursuant to Section 2.15, 2.16(a) or 2.18.

        2.20    Replacement of Lenders under Certain Circumstances.    The
Borrowers shall be permitted to replace any Lender (a) that requests
reimbursement for amounts owing pursuant to Section 2.15, (b) with respect to
which any Borrower is required to pay any amounts under Section 2.16 or 2.18 or
(c) that defaults in its obligation to make Loans hereunder, with a replacement
financial institution or other entity; provided that (i) such replacement does
not conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.19 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.15 or 2.16, (iv) the replacement financial institution or other entity
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) each Borrower shall be liable
to such replaced Lender under Section 2.17 (as though Section 2.17 were
applicable) if any Eurodollar Loan to such Borrower owing to such replaced
Lender shall be purchased other than on the last day of the

26

--------------------------------------------------------------------------------




Interest Period relating thereto, (vi) the replacement financial institution or
other entity, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender and replacement Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.7 (including, without limitation, obtaining the consents provided for
therein) (provided that the Borrowers shall be obligated to pay the registration
and processing fee referred to therein), (viii) the Borrowers shall pay all
additional amounts (if any) required pursuant to Section 2.15, 2.16 or 2.18, as
the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrowers, the Administrative Agent
or any other Lender shall have against the replaced Lender.

        2.21    Guaranty of Payment and Performance.    

        (a)    Guaranty by White Mountains of Fund American's
Obligations.    White Mountains (being referred to herein in its capacity as
guarantor as a "Guarantor") hereby guarantees (such guaranty being hereinafter
referred to as the "White Mountains Guaranty") to the Lenders and the
Administrative Agent the full and punctual payment when due (whether at stated
maturity, by required pre-payment, by acceleration or otherwise) of all of the
obligations of Fund American hereunder and under the other Loan Documents
(including the principal of the Loans advanced to Fund American, all
Reimbursement Obligations of Fund American in respect of Letters of Credit, and
all interest, fees, expenses, indemnities and other amounts payable by Fund
American hereunder), including all such which would become due but for the
operation of the automatic stay pursuant to §362(a) of the Federal Bankruptcy
Code and the operation of §502(b) of the Federal Bankruptcy Code. The White
Mountains Guaranty is an absolute, unconditional and continuing guaranty of the
full and punctual payment and performance of all such obligations of Fund
American hereunder and under the other Loan Documents, and not of their
collectibility only and is in no way conditioned upon any requirement that the
Administrative Agent or any Lender first attempt to collect any of Fund
American's obligations from Fund American or resort to any other means of
obtaining payment. Should an Event of Default occur with respect to the payment
or performance of any such obligations of Fund American, the obligations of
White Mountains under the White Mountains Guaranty with respect to such
obligations in default shall, upon demand by the Administrative Agent, become
immediately due and payable to the Administrative Agent, for the benefit of the
Lenders and the Administrative Agent, without demand or notice of any nature,
all of which are expressly waived by White Mountains. Payments by White
Mountains in respect of the White Mountains Guaranty may be required by the
Administrative Agent on any number of occasions. All payments by White Mountains
in respect of the White Mountains Guaranty shall be made to the Administrative
Agent, in the manner and at the place of payment specified hereunder, for the
account of the Lenders and the Administrative Agent.

        (b)    Guaranty by Fund American of White Mountains'
Obligations.    Fund American (being referred to herein in its capacity as
guarantor as a "Guarantor" and together with White Mountains, in its capacity as
a guarantor, as the "Guarantors") hereby guarantees (such guaranty being
hereinafter referred to as the "Fund American Guaranty" and together with the
White Mountains Guaranty as the "Guarantees" and individually as a "Guaranty")
to the Lenders and the Administrative Agent the full and punctual payment when
due (whether at stated maturity, by required pre-payment, by acceleration or
otherwise) of all of the principal of the Loans advanced to White Mountains, all
Reimbursement Obligations of White Mountains in respect of Letters of Credit and
all interest payable by White Mountains hereunder, including all such which
would become due but for the operation of the automatic stay pursuant to §362(a)
of the Federal Bankruptcy Code and the operation of §502(b) of the Federal
Bankruptcy Code. The Fund American Guaranty is an absolute, unconditional and
continuing guaranty of the full and punctual payment and performance of all of
White Mountains' obligations, provided that, unless (a) White Mountains is the
subject of a voluntary or involuntary proceeding under federal or state
bankruptcy, insolvency or similar law or (b) demand first being made

27

--------------------------------------------------------------------------------




on White Mountains is not otherwise required by the terms of the Certificate of
Designation, Fund American's obligations in respect of the Fund American
Guaranty are conditioned on demand having been made on White Mountains for the
payment of White Mountains' obligations (the "Demand Requirement"). Payments by
Fund American in respect of the Fund American Guaranty may be required by the
Administrative Agent on any number of occasions. All payments by Fund American
in respect of the Fund American Guaranty shall be made to the Administrative
Agent, in the manner and at the place of payment specified hereunder, for the
account of the Lenders and the Administrative Agent.

        (c)    Agreement to Pay Enforcement Costs, etc.    Each of the
Guarantors further agrees, as the principal obligor and not as a guarantor only,
to pay to the Administrative Agent, on demand, all costs and expenses (including
court costs and legal expenses) incurred or expended by the Administrative Agent
or any Lender in connection with its Guaranty and the enforcement thereof,
together with interest on amounts recoverable under this Section 2.21(c) from
the time when such amounts become due until payment, whether before or after
judgment, at the rate of interest for overdue principal set forth in this
Agreement, provided that if such interest exceeds the maximum amount permitted
to be paid under applicable law, then such interest shall be reduced to such
maximum permitted amount.

        (d)    Waivers by Guarantors; Lenders' Freedom to Act.    Subject to the
Demand Requirement, to the fullest extent permitted by applicable law, each of
the Guarantors agrees that the obligations that it has guaranteed hereunder will
be paid and performed strictly in accordance with their respective terms,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any Lender with respect thereto. Subject to the Demand Requirement, to
the fullest extent permitted by applicable law, each of the Guarantors waives
promptness, diligences, presentment, demand, protest, notice of acceptance,
notice of any obligations incurred and all other notices of any kind, all
defenses which may be available by virtue of any valuation, stay, moratorium law
or other similar law now or hereafter in effect, any right to require the
marshalling of assets of either of the Borrowers or any other entity or other
person primarily or secondarily liable with respect to any of the obligations,
and all suretyship defenses generally. Without limiting the generality of the
foregoing, but subject to the Demand Requirement, each of the Guarantors agrees
to the provisions of any instrument evidencing or otherwise executed in
connection with any obligation and agrees, to the fullest extent permitted by
applicable law, that its obligations in respect of its Guaranty shall not be
released or discharged, in whole or in part, or otherwise affected by (i) the
failure of the Administrative Agent or any Lender to assert any claim or demand
or to enforce any right or remedy against the Company or any other entity or
other person primarily or secondarily liable with respect to any of the
obligations; (ii) any extensions, compromise, refinancing, consolidation or
renewals of any obligation; (iii) any change in the time, place or manner of
payment of any of the obligations or any rescissions, waivers, compromise,
refinancing, consolidation or other amendments or modifications of any of the
terms or provisions of this Agreement or the other Loan Documents or any other
agreement evidencing or otherwise executed in connection with any of the
obligations, (iv) the addition, substitution or release of any entity or other
person primarily or secondarily liable for any obligation; (v) the adequacy of
any rights which the Administrative Agent or any Lender may have against any
means of obtaining repayment of any of the obligations; or (vi) any other act or
omission which might in any manner or to any extent vary the risk of either of
the Guarantors or otherwise operate as a release or discharge of either of the
Guarantors, all of which may be done without notice to either of the Guarantors.
Subject to the Demand Requirement, to the fullest extent permitted by law, each
of the Guarantors hereby expressly waives any and all rights or defenses arising
by reason of (A) any "one action" or "anti-deficiency" law which would otherwise
prevent the Administrative Agent or any Lender from bringing any action,
including any claim for a deficiency, or exercising any other right or remedy
(including any right of set-off), against either of the Guarantors before or
after the Administrative Agent's or such Lender's commencement or completion of
any foreclosure action,

28

--------------------------------------------------------------------------------




whether judicially, by exercise of power of sale or otherwise, or (B) any other
law which in any other way would otherwise require any election of remedies by
the Administrative Agent or any Lender.

        (e)    Unenforceability of Obligations Against the Borrowers.    If for
any reason either of the Borrowers has no legal existence or is under no legal
obligation to discharge any of its obligations under this Agreement or under the
other Loan Documents guaranteed by a Guarantor, or if any of such obligations
have become irrecoverable from either of the Borrowers by reason of such
Borrower's insolvency bankruptcy or reorganization or by other operation of law
or for any other reason, the Guarantees shall, to the fullest extent permitted
by applicable law, nevertheless be binding on each of the Guarantors to the same
extent as if the affected Guarantor at all times had been the principal obligor
on all such obligations subject to the Demand Requirement. In the event that
acceleration of the time for payment of any of the guaranteed obligations of the
Borrowers under this Agreement or the other Loan Documents is stayed upon the
insolvency, bankruptcy or reorganization of either the Borrowers, or for any
other reason, all such obligations otherwise subject to acceleration under the
terms of this Agreement and the other Loan Documents or any other agreement
evidencing or otherwise executed in connection with any such obligation shall,
subject to the Demand Requirement, be immediately due and payable by the
applicable Guarantor

        (f)    Subrogation.    Until the final payment and performance in full
of all of the obligations of the Borrowers under this Agreement and the other
Loan Documents, neither of the Guarantors shall exercise any rights against the
Borrowers arising as a result of payment by such Guarantor in respect of its
Guaranty, by way of subrogation, reimbursement, restitution, contribution or
otherwise, and will not prove any claim in competition with the Administrative
Agent or any Lender in respect of any payment hereunder in any bankruptcy,
insolvency or reorganization case or proceedings of any nature and such
Guarantor will not claim any setoff, recoupment or counterclaim against the
applicable Borrower in respect of any liability of such Guarantor to the
applicable Borrower.

        (g)    Provisions Supplemental.    The provisions of this Section 2.21
shall be supplemental to and not in derogation of any other rights and remedies
of the Lenders and the Administrative Agent under this Agreement, the other Loan
Documents and any separate subordination agreement which the Administrative
Agent may at any time and from time to time enter into with either of the
Guarantors for the benefit of the Lenders and the Administrative Agent.

        (h)    Further Assurances.    Each of the Guarantors agrees that it will
from time to time, at the request of the Administrative Agent, do all such
things and execute all such documents as the Administrative Agent may reasonably
request to give full effect to the Guarantee of such Guarantor and to preserve
the rights and powers of the Lenders and the Administrative Agent in respect of
such Guarantee. Each of the Guarantors acknowledges and confirms that it has
established its own adequate means of obtaining from the applicable Borrower on
a continuing basis all information desired by such Guarantor concerning the
financial condition of the applicable Borrower and that such Guarantor will look
to the applicable Borrower and not to the Administrative Agent or any Lender in
order for such Guarantor to keep adequately informed of changes in the
applicable Borrower's financial condition.

        (i)    Successors and Assigns.    The Guarantee of each Guarantor shall
be binding upon such Guarantor, its successors and assigns, and shall inure to
the benefit of the Administrative Agent and the Lenders and their respective
successors, permitted transferees and permitted assigns. Without limiting the
generality of the foregoing sentence, each Lender may, to the extent permitted
by Section 10.7, assign or otherwise transfer this Agreement, the other Loan
Documents or any other agreement or note held by it evidencing or otherwise
executed in connectionconnection with the guaranteed obligations, or sell
participations in any interest therein, to any other entity or other person, and
such other entity or other person shall, to the extent provided by Section 10.7,
thereupon become vested, to the extent set forth in the agreement evidencing
such assignment, transfer or participation, with all the rights in respect
thereof granted to such Lender herein, all in accordance with Section 10.7 of
this Agreement.

29

--------------------------------------------------------------------------------



SECTION 3    LETTERS OF CREDIT

        3.1    L/C Commitment.    (a) Subject to the terms and conditions
hereof, each Issuing Lender, in reliance on the agreements of the other Lenders
set forth in Section 3.3, agrees to issue letters of credit ("Letters of
Credit") for the account of either of the Borrowers on any Business Day during
the Revolving Credit Commitment Period in such form as may be approved from time
to time by the Issuing Lender; provided, that the Issuing Lender shall not issue
any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Credit Commitments would be less than zero. Each Letter of
Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
which is five Business Days prior to the Revolving Credit Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above). The Letters of Credit issued
pursuant to the Existing Credit Agreement shall be deemed to be Letters of
Credit hereunder.

        (b)   No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

        3.2    Procedure for Issuance and Amendment of Letter of
Credit.    (a) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of either of the Borrowers delivered to the Issuing Lender
(with a copy to the Administrative Agent) in the form of a Application,
appropriately completed and signed by a Responsible Officer of the relevant
Borrower. Such Application must be received by the Issuing Lender and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the Issuing Lender may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Application shall specify in
form and detail satisfactory to the Issuing Lender: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Issuing Lender may reasonably require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Application
shall specify in form and detail satisfactory to the Issuing Lender (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the Issuing Lender may reasonably require.
Additionally, the relevant Borrower shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Issuing Lender or the Administrative Agent may reasonably
require.

        (b)   Promptly after receipt of any Application, the Issuing Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Application from the relevant
Borrower and, if not, the Issuing Lender will provide the Administrative Agent
with a copy thereof. Unless the Issuing Lender has received written notice from
any Lender or the Administrative Agent, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 5 shall not then be
satisfied, then, subject to the terms and conditions hereof, the Issuing Lender
shall, on the requested date, issue a Letter of Credit for the account of the
relevant Borrower or enter into the applicable amendment, as the case may be, in
each case in accordance with the Issuing Lender's usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees

30

--------------------------------------------------------------------------------




to, purchase from the Issuing Lender a risk participation in such Letter of
Credit in an amount equal to the product of such Lender's Revolving Credit
Percentage times the amount of such Letter of Credit.

        (c)   Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Lender will also deliver to the relevant
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

        3.3    Drawings and Reimbursements; Funding of
Participations.    (a) Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the Issuing Lender shall
notify the relevant Borrower and the Administrative Agent thereof. Such Borrower
shall reimburse the Issuing Lender, through the Administrative Agent, for the
amount of any drawing under a Letter of Credit not later than 1:00 p.m., New
York City time, on the date that such drawing is made (if such Borrower has
received notice from the Issuing Lender of such drawing prior to 10:00 a.m., New
York City time, on such date) or, if such Borrower has not received notice of
such drawing prior to such time on such date, then not later than 1:00 p.m., New
York City time, on (i) the Business Day that such Borrower receives such notice,
if such notice is received prior to 10:00 a.m., New York City time, on the day
of receipt, or (ii) the Business Day immediately following the day that such
Borrower receives such notice, if such notice is not received prior to
10:00 a.m., New York City time, on the day of such receipt (the date on which
such reimbursement by such Borrower is due pursuant to this sentence being
referred to herein as the "Requested Reimbursement Date"). If such Borrower
fails to so reimburse the Issuing Lender by such time, the Administrative Agent
shall promptly notify each Lender of the Requested Reimbursement Date, the
amount of the unreimbursed drawing (the "Unreimbursed Amount"), and the amount
of such Lender's Revolving Credit Percentage thereof. In such event, such
Borrower shall be deemed to have requested a borrowing of Base Rate Loans to be
disbursed on the Requested Reimbursement Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples, and notice
periods, specified in Section 2.2 for the principal amount of Base Rate Loans.
Such Base Rate Loans may from time to time be converted to Eurodollar Loans, as
determined by such Borrower and notified to the Administrative Agent in
accordance with Section 2.9, provided that no Revolving Credit Loan shall be
made as a Eurodollar Loan after the day that is one month prior to the Revolving
Credit Termination Date. Any notice given by the Issuing Lender or the
Administrative Agent pursuant to this Section 3.3(a) may be given by telephone
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

        (b)   Each Lender (including the Lender acting as Issuing Lender) shall
upon any notice pursuant to Section 3.3(a) make funds available to the
Administrative Agent for the account of the Issuing Lender at the Administrative
Agent's Office in an amount equal to its Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 3.3(a), each Lender that so makes funds available shall be deemed to
have made a Base Rate Loan to such Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Issuing Lender.

        (c)   If any drawing is made under a Letter of Credit and is not
reimbursed or refinanced on the date such drawing is made, for any reason, such
Borrower shall be deemed to have incurred from the Issuing Lender an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so reimbursed or
refinanced, which L/C Borrowing (i) shall bear interest at the rate applicable
to Base Rate Loans from and including the date that such drawing is paid by the
Issuing Bank to but excluding the earlier of the date that such Unreimbursed
Amount is so reimbursed or refinanced or the date that is the next Business Day
following the Requested Reimbursement Date and, if not so reimbursed or
refinanced on or prior to the date that is the next Business Day following the
Requested Reimbursement Date, then, from and after the date that is the next
Business Day following the Requested Reimbursement Date to but excluding the
date so reimbursed or refinanced, the rate

31

--------------------------------------------------------------------------------




applicable to Base Rate Loans plus 2% and (ii) shall, on and after the date that
is the next Business Day following the Requested Reimbursement Date, be due and
payable on demand. In such event, each Lender's payment to the Administrative
Agent for the account of the Issuing Lender pursuant to Section 3.3(b) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 3.3.

        (d)   Until each Lender funds its Loan or L/C Advance pursuant to this
Section 3.3 to reimburse the Issuing Lender for any amount drawn under any
Letter of Credit, interest in respect of such Lender's Revolving Credit
Percentage of such amount shall be solely for the account of the Issuing Lender.

        (e)   Each Lender's obligation to make Loans or L/C Advances to
reimburse the Issuing Lender for amounts drawn under Letters of Credit, as
contemplated by this Section 3.3, shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Issuing Lender, such Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender's obligation to make Loans pursuant to this
Section 3.3 is subject to the conditions set forth in Section 5.2 (other than
delivery by the relevant Borrower of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the relevant
Borrower to reimburse the Issuing Lender for the amount of any payment made by
the Issuing Lender under any Letter of Credit, together with interest as
provided herein.

        (f)    If any Lender fails to make available to the Administrative Agent
for the account of the Issuing Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 3.3 by the time
specified in Section 3.3(b), the Issuing Lender shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Issuing Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (f) shall be conclusive absent manifest error.

        3.4    Repayment of Participations.    (a) At any time after the Issuing
Lender has made a payment under any Letter of Credit and has received from any
Lender such Lender's L/C Advance in respect of such payment in accordance with
Section 3.3(b), if the Administrative Agent receives for the account of the
Issuing Lender any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the relevant Borrower or otherwise,
including proceeds of cash collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Revolving
Credit Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender's L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.

        (b)   If any payment received by the Administrative Agent for the
account of the Issuing Lender pursuant to Section 3.3(b) is required to be
returned under any of the circumstances described in Section 10.8 (including
pursuant to any settlement entered into by the Issuing Lender in its
discretion), each Lender shall pay to the Administrative Agent for the account
of the Issuing Lender its Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

        3.5    Obligations Absolute.    The obligation of the relevant Borrower
to reimburse the Issuing Lender for each drawing under each Letter of Credit and
to repay each L/C Borrowing shall be

32

--------------------------------------------------------------------------------




absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

          (i)  any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

         (ii)  the existence of any claim, counterclaim, set-off, defense or
other right that either of the Borrowers or any of their Subsidiaries may have
at any time against any beneficiary or any transferee of such Letter of Credit
(or any Person for whom any such beneficiary or any such transferee may be
acting), the Issuing Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

        (iii)  any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

        (iv)  any payment by the Issuing Lender under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Issuing
Lender under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

         (v)  any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, either of the
Borrowers or any of their Subsidiaries.

        3.6    Role of Issuing Lender.    Each Lender and the Borrowers agree
that, in paying any drawing under a Letter of Credit, the Issuing Lender shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of the Issuing Lender shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Majority Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Application. The Borrowers hereby assume all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers' pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
Issuing Lender, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of the Issuing Lender, shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 3.5; provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the Issuing Lender, and
the Issuing Lender may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the Issuing
Lender's willful misconduct or gross negligence or the Issuing Lender's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Issuing Lender may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the

33

--------------------------------------------------------------------------------




Issuing Lender shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

        3.7    Cash Collateral.    Upon the request of the Administrative Agent,
if, as of the Revolving Credit Termination Date, any Letter of Credit for any
reason remains outstanding and partially or wholly undrawn, the relevant
Borrower shall immediately Cash Collateralize the then outstanding amount of all
L/C Obligations (in an amount equal to such outstanding amount determined as of
the Revolving Credit Termination Date). Sections 2.8 and 8 set forth certain
additional requirements to deliver Cash Collateral hereunder. To the extent that
the Borrowers are required to Cash Collateralize L/C Obligations, each of the
Borrowers hereby grants to the Administrative Agent, for the benefit of the
Issuing Lender and the Lenders, a security interest in all cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Such cash
collateral shall be maintained in blocked, interest bearing deposit accounts
with the Administrative Agent

        3.8    Applicability of ISP98 and UCP.    Unless otherwise expressly
agreed by the Issuing Lender and the relevant Borrower when a Letter of Credit
is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

        3.9    Fees and Other Charges.    (a) Each Borrower will pay to the
Administrative Agent, for the account of the Lenders, a fee on the daily amount
available to be drawn under all outstanding Letters of Credit issued for its
account at a per annum rate equal to the Applicable Margin then in effect with
respect to Eurodollar Loans, to be shared ratably among the Lenders in
accordance with their respective Revolving Credit Percentages and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date. In
addition, each Borrower shall pay to the relevant Issuing Lender for its own
account a fronting fee on the average daily amount available to be drawn under
all outstanding Letters of Credit issued by such Issuing Lender for such
Borrower's account at a rate to be agreed upon by the Borrowers and such Issuing
Lender, payable quarterly in arrears on each L/C Fee Payment Date after the date
of issuance of such Letter of Credit (unless otherwise agreed in writing by the
Issuing Lender and the Borrower). For purposes of computing the average daily
amount available to be drawn under the Letters of Credit, the amount of such
Letters of Credit shall be determined in accordance with Section 1.3

        (b)   In addition to the foregoing fees, each Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit issued for the account of such Borrower.

        3.10    Conflict with Issuer Documents.    In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

34

--------------------------------------------------------------------------------



SECTION 4    REPRESENTATIONS AND WARRANTIES

        To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, the Borrowers hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender that:

        4.1    Financial Condition.    The audited consolidated balance sheet of
White Mountains and its consolidated Subsidiaries, as at December 31, 2003 and
the related consolidated statements of income and of cash flows for the fiscal
year ended on such date, reported on by and accompanied by unqualified reports
from PricewaterhouseCoopers LLP, present fairly in all material respects the
consolidated financial condition of White Mountains and its consolidated
Subsidiaries, as at such date, and the consolidated results of their operations
and their consolidated cash flows for such fiscal year then ended in accordance
with GAAP applied consistently throughout the periods involved (except as
approved by the aforementioned firm of accountants and disclosed therein). The
unaudited consolidated balance sheet of White Mountains and its consolidated
Subsidiaries, as of and for the fiscal quarters ended March 31, 2004 and
June 30, 2004, and the related unaudited consolidated statements of income and
cash flows for such fiscal quarters ended on such dates, present fairly in all
material respects the consolidated financial condition of White Mountains and
its consolidated Subsidiaries as at such dates, and the consolidated results of
their operations and their consolidated cash flows for the fiscal quarters then
ended in accordance with GAAP applied consistently throughout the periods
involved (except (x) as approved by the aforementioned firms of accountants and
disclosed therein or (y) for normal year-end audit adjustments and the absence
of footnotes).

        4.2    No Change.    Up to and including the Closing Date, since
December 31, 2003 there has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect.

        4.3    Corporate Existence; Compliance with Law.    Each of the
Borrowers and their Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, except to
the extent that the failure of the Subsidiaries (other than Fund American) to be
so organized, validly existing and in good standing could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, (b) has the corporate
or other power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged,, except to the extent that the
failure to have such power, authority and legal right could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, (c) is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification, except to the extent failure to so
qualify or be in good standing could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law, including, without limitation, with respect to
environmental laws, except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. The Guaranty by Fund American pursuant to Section 2.21 hereof of the
outstanding principal amount of any Loans that have been advanced to White
Mountains plus all Reimbursement Obligations of White Mountains in respect of
Letters of Credit that have been issued for the account of White Mountains plus
all accrued interest payable thereon by White Mountains hereunder is not
prohibited by Section 4 of the Certificate of Designation.

        4.4    Corporate Power; Authorization; Enforceable Obligations.    Each
of the Borrowers has the corporate or other power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and to borrow hereunder. Each of the Borrowers has taken all necessary corporate
or other action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and to authorize the borrowings on the terms
and conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any

35

--------------------------------------------------------------------------------




Governmental Authority or any other Person is required in connection with the
borrowings hereunder or the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents, except
consents, authorizations, filings and notices described in Schedule 4.4, which
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect and except to the extent failure to obtain any
consents, authorizations, filings, and notices could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Loan Document has
been duly executed and delivered on behalf of each Borrower that is a party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Borrower that is
a party thereto, enforceable against each such Borrower in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and except that,
pursuant to the terms of the Berkshire Preferred Stock, the Fund American
Guaranty is subject to limitations on the amount that may be guaranteed by Fund
American hereunder (the "Fund American Guaranty Limitations")

        4.5    No Legal Bar.    Subject to compliance with the Fund American
Guaranty Limitations, the execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of the Borrowers or any of their
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation, except to the extent such
violation or Lien could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

        4.6    No Material Litigation.    No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrowers, threatened by or against the Borrowers or any
of their Subsidiaries or against any of their respective properties or revenues
(a) with respect to any of the Loan Documents or any of the transactions
contemplated hereby or thereby, or (b) that could reasonably be expected to have
a Material Adverse Effect.

        4.7    Ownership of Property; Liens.    Each of the Borrowers and their
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other Property, and none of such Property is subject to any Lien except as
permitted by Section 7.3, except to the extent such defects in title could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

        4.8    Intellectual Property.    Each of the Borrowers and each of their
Subsidiaries owns, or is licensed to use, all Intellectual Property material to
the conduct of its business as currently conducted. No material claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor do the Borrowers know of any valid basis for any such claim, other
than claims that could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect. The use of Intellectual Property by the Borrowers and
their Subsidiaries does not infringe on the rights of any Person in any material
respect, except for infringements that could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

        4.9    Taxes.    Each of the Borrowers and their Subsidiaries has filed
or caused to be filed all material Federal, state and other tax returns that are
required to be filed (taking into account any applicable extensions) and has
paid all taxes shown to be due and payable on said returns or on any assessments
made against it or any of its Property and all other material taxes, fees or
other charges imposed on it or any of its Property by any Governmental Authority
and, to the knowledge of the Borrower, no tax Lien has been filed, and no claim
is being asserted, with respect to any such tax, fee

36

--------------------------------------------------------------------------------




or other charge, except (i) any the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with SAP or GAAP, as applicable, have been provided
on the books of the Borrowers or their Subsidiaries, as the case may be, and
(ii) any amount the failure of which to pay could not reasonably be expected to
result in a Material Adverse Effect.

        4.10    Federal Regulations.    No part of the proceeds of any Loans
will be used for "purchasing" or "carrying" any "margin stock" within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board. If requested by any Lender or the
Administrative Agent, the Borrowers will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

        4.11    ERISA.    Except as could not reasonably be expected to result
in a Material Adverse Effect, neither a Reportable Event nor an "accumulated
funding deficiency" (within the meaning of Section 412 of the Code or
Section 302 of ERISA) has occurred during the five-year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code. No termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by an amount which, could reasonably be expected to result
in a Material Adverse Effect. Neither the Borrowers nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
to the Borrowers under ERISA. Except as could not reasonably be expected to
result in a Material Adverse Effect, no such Multiemployer Plan is in
Reorganization or Insolvent.

        4.12    Investment Company Act; Other Regulations.    Neither of the
Borrowers is an "investment company" within the meaning of the Investment
Company Act of 1940, as amended. Neither of the Borrowers is subject to
regulation under any Requirement of Law (other than Regulation X of the Board
and the Certificate of Designation) which limits its ability to incur
Indebtedness hereunder.

        4.13    Use of Proceeds.    The proceeds of the Loans and the Letters of
Credit shall not be used for purposes other than working capital and general
corporate purposes of the Borrowers and their respective Subsidiaries,
including, without limitation, (a) investments in or acquisitions of businesses
or entities, provided that the aggregate principal amount of Loans outstanding
at any time that are used to finance investments or acquisitions, other than
investments in or acquisitions of businesses or entities engaged in a Principal
Business, shall not exceed $50,000,000, (b) refinancings of outstanding
indebtedness, if any, of the Borrowers under the Existing Credit Agreement (and
any existing letters of credit under such facility may become Letters of Credit
hereunder) and (c) payment of fees and expenses in connection with this
Agreement.

        4.14    Accuracy of Information, etc.    No statement or information
contained in any document, certificate or statement furnished to the
Administrative Agent or the Lenders or any of them, by or on behalf of either of
the Borrowers for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, taken as a whole contained as of the date
such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrowers

37

--------------------------------------------------------------------------------




to be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

        4.15    Insurance Regulatory Matters.    No License of any Insurance
Subsidiary, the loss of which could reasonably be expected to have a Material
Adverse Effect, is the subject of a proceeding for suspension or revocation. To
the knowledge of the Borrowers, there is no sustainable basis for such
suspension or revocation, and no such suspension or revocation has been
threatened by any Governmental Authority.

        4.16    Indebtedness and Liens.    As of the Closing Date, (i) no
Subsidiary (other than Fund American) of either of the Borrowers had outstanding
any Indebtedness that was created, incurred or assumed after June 30, 2004,
except Indebtedness that would have been permitted by Section 7.2 (without
giving effect to the Indebtedness permitted by Section 7.2(a)) if created,
incurred or assumed by such Subsidiary on the Closing Date and (ii) there does
not exist (a) any Lien that was created, incurred or assumed after June 30,
2004, upon any stock or indebtedness of any Subsidiary to secure any Debt of the
Borrowers or any of their Subsidiaries or any other person (other than the
obligations hereunder) or (b) any Lien that was created, incurred or assumed
after June 30, 2004, upon any other Property, to secure any Debt of the
Borrowers or any of their Subsidiaries or any other person (other than the
obligations hereunder), except, in the case of (a) or (b), Liens that would have
been permitted by Section 7.3 hereof (without giving effect to the Liens that
would have been permitted by Section 7.3(a)(x)) if so created, incurred or
assumed on the Closing Date.

SECTION 5    CONDITIONS PRECEDENT

        5.1    Conditions to Closing.    The occurrence of the Closing Date is
subject to the satisfaction (or waiver) on such date of the following conditions
precedent:

        (a)   The Administrative Agent (or its counsel) shall have received from
each party to this Agreement (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include a telecopy transmission of a signed signature page of
this Agreement) that the party has signed a counterpart of this Agreement.

        (b)    Fees.    The Lenders, the Joint Lead Arrangers, the Syndication
Agent, the Issuing Lender and the Administrative Agent shall have received all
fees required to be paid by Fund American on or prior to the Closing Date, and
all out-of-pocket expenses required to be paid by the Borrowers hereunder for
which invoices have been presented (including reasonable fees, disbursements and
other charges of Bingham McCutchen LLP, counsel to the Administrative Agent).

        (c)    Closing Certificate.    The Administrative Agent shall have
received a certificate of each of the Borrowers, dated the Closing Date,
substantially in the form of Exhibit E, with appropriate insertions and
attachments.

        (d)    Legal Opinions.    The Administrative Agent shall have received
(i) the legal opinion of Robert Seelig, Esquire counsel to the Borrowers,
substantially in the form of Exhibit F and (ii) the legal opinion of Conyers
Dill & Pearman, Bermuda counsel to White Mountains, substantially in the form of
Exhibit G.

        (e)    Termination of Existing Credit Facility.    The Administrative
Agent shall have received evidence (including, without limitation, payoff
letters), satisfactory to the Administrative Agent in its reasonable discretion,
that the Borrowers shall have terminated the Existing Credit Agreement.

38

--------------------------------------------------------------------------------




        (f)    No Material Adverse Effect.    The Administrative Agent shall be
reasonably satisfied that no event or condition has occurred since December 31,
2003 that could reasonably be expected to have a Material Adverse Effect.

        5.2    Conditions to Closing and Each Extension of Credit.    The
occurrence of the Closing Date and the agreement of each Lender to make any
extension of credit requested to be made by it hereunder on any date (including,
without limitation, its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

        (a)    Representations and Warranties.    Each of the representations
and warranties made by either of the Borrowers in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date, except to the extent that they expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date.

        (b)    No Default.    No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

        (c)    Borrowing Request.    Except as provided in Section 3.3, the
Administrative Agent shall have received a Borrowing Request or, as applicable,
an Application.

Each borrowing by and issuance of a Letter of Credit on behalf of a Borrower
hereunder shall constitute a representation and warranty by such Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 (a) and (b) have been satisfied.

SECTION 6    AFFIRMATIVE COVENANTS

        The Borrowers hereby jointly and severally agree that, from and after
the Closing Date and so long as the Commitments remain in effect, any Letter of
Credit remains outstanding, there exist any unpaid Reimbursement Obligations or
any principal or interest on any Loan or any fee payable hereunder is owing to
any Lender or the Administrative Agent hereunder, each of the Borrowers shall
and shall cause each of their Subsidiaries to:

        6.1    Financial Statements.    Furnish to the Administrative Agent
(either electronically or with sufficient copies for distribution by the
Administrative Agent to each Lender):

        (a)   (i) as soon as available, but in any event within 95 days after
the end of each fiscal year of White Mountains subsequent to the Closing Date, a
copy of the audited consolidated balance sheet of White Mountains and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures as of the end of and for the
previous year, reported on without a "going concern" or like qualification or
exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers LLP or other independent certified public accountants of
nationally recognized standing; and (ii) as soon as available, but in any event
not later than 50 days after the end of each of the first three fiscal quarters
of each fiscal year of White Mountains subsequent to the Closing Date, the
unaudited consolidated balance sheet of White Mountains and its consolidated
Subsidiaries as at the end of such fiscal quarter and the related unaudited
consolidated statements of income and of cash flows for such fiscal quarter and
the portion of the fiscal year through the end of such fiscal quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer of
White Mountains as being fairly stated in all material respects in accordance
with GAAP (subject to normal year-end audit adjustments and the absence of
footnotes); all such financial statements, together with notes to such financial
statements, to fairly present in all material respects the financial condition
and income and cash flows of the subject thereof as at the dates and for the
periods covered thereby in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods (except

39

--------------------------------------------------------------------------------




(x) as approved by such accountants or officer, as the case may be, and
disclosed therein or (y) in the case of unaudited financial statements, subject
to normal year-end adjustments and the absence of footnotes);

        (b)   to the extent such a report is required by law to be prepared, as
soon as available but not later than 85 days after the end of each fiscal year
of (or such later date as may be allowed by the applicable Governmental
Authority), (i) OneBeacon Insurance Group LLC, copies of the unaudited combined
Annual Statement of OneBeacon Insurance Group, certified by a Responsible
Officer of OneBeacon Insurance Group LLC, and (ii) a Material Insurance
Subsidiary, copies of the unaudited Annual Statement of such Material Insurance
Subsidiary, certified by a Responsible Officer of such Material Insurance
Subsidiary; all such statements to be prepared in accordance with SAP
consistently applied throughout the periods reflected therein and, if required
by the applicable Governmental Authority, audited and certified by independent
certified public accountants of recognized national standing (it being
understood that delivery of audited statements shall be made within 10 days
following the delivery of such statements to the applicable Governmental
Authority);

        (c)   to the extent such statement is required by law to be prepared, as
soon as available but not later than 70 days after the end of each of the first
three fiscal quarters of each fiscal year (or such later date as may be allowed
by the applicable Governmental Authority) of a Material Insurance Subsidiary,
copies of the Quarterly Statement of such Material Insurance Subsidiary,
certified by a Responsible Officer of such Material Insurance Subsidiary, all
such statements to be prepared in accordance with SAP consistently applied
throughout the period reflected herein;

        (d)   within 15 days after being delivered to any Material Insurance
Subsidiary subsequent to the Closing Date, any final Report on Examination
issued by the applicable Department or the NAIC that results in material
adjustments to the financial statements referred to in paragraphs (b) or (c)
above;

        (e)   to the extent such a statement is required by law to be prepared,
within 10 days following the delivery to the applicable Department, a copy of
each "Statement of Actuarial Opinion" and "Management Discussion and Analysis"
for a Material Insurance Subsidiary which is provided to the applicable
Department as to the adequacy of loss reserves of such Material Insurance
Subsidiary, such opinion to be in the format prescribed by the insurance code of
the state of domicile of such Material Insurance Subsidiary; and

        (f)    promptly after either of the Borrower's receipt thereof, copies
of any management letters submitted to the board of directors (or the audit
committee of the board of directors) of either of the Borrowers by independent
accountants in connection with the annual audit of either of the Borrowers or
any of their Subsidiaries.

        6.2    Certificates; Other Information.    Furnish to the Administrative
Agent (either electronically or with sufficient copies for distribution by the
Administrative Agent to each Lender) or, in the case of clause (d), to the
relevant Lender:

        (a)   concurrently with the delivery of the audited financial statements
referred to in Section 6.1(a)(i), a certificate of the independent certified
public accountants reporting on such financial statements stating that in making
the examination necessary therefor no knowledge was obtained of any Default or
Event of Default (it being understood that such certificate may be limited in
scope and qualified in accordance with customary practices of the accounting
profession), except as specified in such certificate;

        (b)   concurrently with the delivery of any financial statements
pursuant to Section 6.1(a), (i) a certificate of a Responsible Officer of White
Mountains stating such Responsible Officer has obtained no knowledge of any
continuing Default or Event of Default except as specified in such certificate
(ii) a Compliance Certificate containing all information and calculations
necessary for determining compliance by White Mountains with Section 7.1 as of
the last day of the fiscal quarter or fiscal year of

40

--------------------------------------------------------------------------------




White Mountains and (iii) a certificate of Fund American stating that, to the
extent that any Loans to White Mountains were outstanding as of the last day of
such fiscal quarter or year or any Letter of Credit was issued for the account
of White Mountains and outstanding as of the last day of such fiscal quarter or
year, the Guaranty by Fund American pursuant to Section 2.21 hereof of the
principal amount of such Loans outstanding as of such date plus all
Reimbursement Obligations as of such date of White Mountains in respect of any
such Letter of Credit plus all interest accrued and payable by White Mountains
as of such date with respect thereto was not prohibited pursuant to Section 4 of
the Certificate of Designation (and, if the principal amount of such Loans
outstanding as of such last day plus all such Reimbursement Obligations as of
such last day exceeded $50 million, such certificate shall be accompanied by a
calculation of the additional amount of White Mountains indebtedness that could
have been guaranteed by Fund American as of such last day pursuant to Section 4
of the Certificate of Designation).

        (c)   within 10 days after the same are filed with the SEC, all reports
and filings on Forms 10-K, 10-Q and 8-K that the Borrowers may make to, or file
with, the SEC; and

        (d)   promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

        (e)   The Borrowers hereby acknowledge that (a) unless otherwise
directed by a Borrower, the Administrative Agent and/or the Joint Lead Arrangers
will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
"Borrower Materials") by posting the Borrower Materials on IntraLinks or another
similar electronic system (the "Platform") and (b) certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
"Public Lender"). Each of the Borrowers hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked "PUBLIC" which, at a minimum, shall mean that the word
"PUBLIC" shall appear prominently on the first page thereof; (x) by marking
Borrower Materials "PUBLIC," the Borrowers shall be deemed to have authorized
the Administrative Agent, the Joint Lead Arrangers, the Issuing Bank and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States Federal and state securities laws; (y) all Borrower Materials
marked "PUBLIC" are permitted to be made available through a portion of the
Platform designated "Public Investor;" and (z) the Administrative Agent and the
Joint Lead Arranger shall be entitled to treat any Borrower Materials that are
not marked "PUBLIC" as being suitable only for posting on a portion of the
Platform not designated "Public Investor.

        6.3    Payment of Obligations.    Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature (other than Indebtedness), except where
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrowers or their Subsidiaries,
as the case may be; provided, that the Borrowers may, in the ordinary course of
business, extend payments on those payables if beneficial to the operation of
their businesses.

        6.4    Conduct of Business and Maintenance of Existence,
etc.    (a)(i) With respect to each Subsidiary of White Mountains, preserve,
renew and keep in full force and effect its corporate existence and (ii) with
respect to White Mountains and each of its Subsidiaries, take all reasonable
action to maintain all licenses, permits, rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise would not be a Fundamental Change and except, in the case of
clause (i) above and clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and

41

--------------------------------------------------------------------------------




Requirements of Law, except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

        6.5    Maintenance of Property; Insurance.    (a) Keep all Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies (other than with the Borrowers or their
Subsidiaries) insurance on all its Property in at least such amounts and against
at least such risks (but including in any event public liability, product
liability and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar business (it being
understood that, to the extent consistent with prudent business practices of
Persons carrying on a similar business in a similar location, a program of
self-insurance for first and other loss layers may be utilized).

        6.6    Inspection of Property; Books and Records;
Discussions.    (a) Keep proper books of records and account in which full, true
and correct entries in conformity with GAAP (or SAP as applicable) and all
Requirements of Law shall be made of all material dealings and transactions in
relation to its business and activities and (b) upon reasonable prior notice,
permit representatives of the Administrative Agent (who may be accompanied by
representatives of other Lenders) and, during the continuance of an Event of
Default, any Lender to (x) visit and inspect any of its properties, (y) during
the continuance of an Event of Default, conduct reasonable examinations of (and,
with the consent of the Borrowers, such consent not to be reasonably withheld,
make abstracts from) any of its books and records at any reasonable time and as
often as may reasonably be requested and (z) discuss the business, operations,
properties and financial and other condition of the Borrowers with officers and
employees of the Borrowers. It is understood that (i) any information obtained
by the Administrative Agent or any Lender in any visit or inspection pursuant to
this Section shall be subject to the confidentiality requirements of
Section 10.15, (ii) the Borrowers may impose, with respect to any Lender or any
Affiliate of any Lender reasonably deemed by the Borrowers to be engaged
significantly in a business which is directly competitive with any material
business of the Borrowers and their Subsidiaries, reasonable restrictions on
access to proprietary information of the Borrowers and their Subsidiaries and
(iii) the Lenders will coordinate their visits through the Administrative Agent
with a view to preventing the visits provided for by this Section from becoming
unreasonably burdensome to the Borrowers and their Subsidiaries.

        6.7    Notices.    Give notice to the Administrative Agent (it being
agreed that the Administrative Agent shall, upon receipt of such notice, notify
each Lender thereof) of the following within the time periods specified:

        (a)   Promptly after any Responsible Officer of a Borrower obtains
knowledge thereof, the occurrence of any Default or Event of Default;

        (b)   Within five days after any Responsible Officer of a Borrower
obtains knowledge thereof, the occurrence of:

          (i)  default or event of default under any Contractual Obligation of
the Borrowers or any of their Subsidiaries or litigation, investigation or
proceeding which may exist at any time between the Borrowers or any of their
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect; and

         (ii)  (A) any litigation or proceeding affecting the Borrowers or any
of their Subsidiaries (other than claims-related litigation involving an
Insurance Subsidiary) in which (x) the amount involved is $50,000,000 or more
and not covered by insurance or (y) in which injunctive or similar relief is
sought that could reasonably be expected to have a Material Adverse Effect and
(B) any

42

--------------------------------------------------------------------------------






claims-related litigation affecting any Insurance Subsidiary which could
reasonably be expected to have a Material Adverse Effect; and

        (c)   As soon as possible and, in any event, within 30 days after a
Responsible Officer of the Borrowers obtains knowledge thereof: (A) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (B) the institution of proceedings or
the taking of any other action by the PBGC or the Borrowers or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrowers or the relevant Subsidiary proposes to
take with respect thereto.

        6.8    Taxes.    Pay, discharge, or otherwise satisfy before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its real estate, sales and activities, or any part thereof,
or upon the income or profits therefrom, other than where failure to pay such
taxes could not reasonably be expected to result in a Material Adverse Effect;
provided that any such tax, assessment, charge, levy or claim need not be paid
if the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and reserves in conformity with SAP or GAAP, as
applicable, have been provided on the books of the Borrowers and their
Subsidiaries, as the case may be.

        6.9    Further Assurances.    Each of the Borrowers will, and will cause
each of their Subsidiaries to, cooperate with the Lenders and the Administrative
Agent and execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to give effect to the transactions
contemplated by this Agreement and the other Loan Documents.

SECTION 7    NEGATIVE COVENANTS

        The Borrowers hereby jointly and severally agree that, from and after
the Closing Date and so long as the Revolving Credit Commitments remain in
effect, any Letter of Credit remains outstanding, there exist any unpaid
Reimbursement Obligations or any principal or interest on any Loan or any fee
payable hereunder is owing to any Lender or the Administrative Agent hereunder:

        7.1    Financial Condition Covenants.    

        (a)    Maintenance of Consolidated Net Worth.    White Mountains shall
not permit its Consolidated Net Worth, as of the end of any fiscal quarter
subsequent to June 30, 2004, to be less than the sum of (i) $2,150,000,000 plus
(ii) 50% of positive Consolidated Net Income for each fiscal quarter ending
after June 30, 2004.

        (b)    Maintenance of Total Consolidated Debt to Consolidated
Capitalization.    White Mountains shall not permit the ratio, as of the end of
any fiscal quarter ending after June 30, 2004, of its Total Consolidated Debt to
Consolidated Capitalization to exceed thirty-five percent (35%).

        7.2    Limitation on Indebtedness and Issuance of Preferred
Stock.    The Borrowers will not permit any of their Subsidiaries (other than
Fund American) to create, incur or assume or suffer to exist any Indebtedness or
issue any preferred stock, except:

        (a)   Indebtedness and preferred stock outstanding as of the Closing
Date and any refinancings, refundings, renewals or extensions thereof (without
any increase in the principal amount thereof, other than by the amount of any
necessary pre-payment premiums, unpaid accrued interest and other costs of
refinancing, or any shortening of the final maturity of any principal amount
thereof to a date prior to the Revolving Credit Termination Date).

43

--------------------------------------------------------------------------------




        (b)   Indebtedness or preferred stock of any Insurance Subsidiary
incurred or issued in the ordinary course of its business or in securing
insurance-related obligations (that do not constitute Indebtedness) of such
Insurance Subsidiary and letters of credit issued for the account of any
Insurance Subsidiary in the ordinary course of its business or in securing
insurance-related obligations (that do not constitute Indebtedness) of such
Insurance Subsidiary.

        (c)   short-term (i.e. with a maturity of less than one year when
issued, provided that such Indebtedness may include an option to extend for up
to an additional one year period) Indebtedness of any Insurance Subsidiary
incurred to provide short-term liquidity to facilitate claims payment in the
event of catastrophes.

        (d)   Indebtedness or preferred stock of a Subsidiary acquired after the
Closing Date or a corporation merged into or consolidated with a Subsidiary
after the Closing Date and Indebtedness assumed in connection with the
acquisition of assets, which Indebtedness, in each case, exists at the time of
such acquisition, merger or consolidation and is not created in contemplation of
such event, as well as any refinancings, refunds, renewals or extensions of such
Indebtedness (without increase in the principal amount thereof other than by the
amount of any necessary pre-payment premiums, unpaid accrued interest and other
costs of refinancing).

        (e)   Indebtedness or preferred stock owing or issued by a Subsidiary to
any Subsidiary or to any Borrower.

        (f)    Guarantees of Obligations made by a Subsidiary in respect of
obligations of a Subsidiary (other than Fund American).

        (g)   other Indebtedness or preferred stock, provided that at the time
such Indebtedness or preferred stock is incurred or issued, the aggregate
principal amount or liquidation preference of such Indebtedness or preferred
stock when added to all other Indebtedness and preferred stock incurred or
issued pursuant to this clause (g) and then outstanding, does not exceed 15% of
the Consolidated Net Worth of White Mountains.

        7.3    Limitation on Liens.    The Borrowers will not, and will not
permit any of their Subsidiaries to, create, incur, assume or suffer to exist
(i) any Lien upon any stock or indebtedness of any Subsidiary, whether owned on
the date of this Agreement or hereafter acquired, to secure any Debt of the
Borrowers or any of their Subsidiaries or any other person (other than the
obligations hereunder) or (ii) any Lien upon any other Property, whether owned
or leased on the date of this Agreement, or thereafter acquired, to secure any
Debt of the Borrowers or any of their Subsidiaries or any other person (other
than the obligations hereunder), except:

        (a)   (x) any Lien existing on the date of this Agreement or (y) any
Lien upon stock or indebtedness or other Property of any Person existing at the
time such Person becomes a Subsidiary or existing upon stock or indebtedness of
a Subsidiary or any other Property at the time of acquisition of such stock or
indebtedness or other Property (provided that such Lien was not created in
connection with the acquisition of such Person or such Property), and any
extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any such Lien in clauses (x) or (y) above;
provided, however, that the principal amount of Debt secured by such Lien shall
not exceed the principal amount of Debt so secured at the time of such
extension, renewal or replacement; and provided, further, that such Lien shall
be limited to all or such part of the stock or indebtedness or other Property
which secured the Lien so extended, renewed or replaced;

        (b)   any Permitted Liens; and

        (c)   any Lien upon any Property if the aggregate amount of all Debt
then outstanding secured by such Lien and all other Liens permitted pursuant to
this clause (c) does not exceed 10% of the total consolidated stockholders'
equity (including preferred stock) of White Mountains as shown on the audited
consolidated balance sheet contained in the latest annual report to stockholders
of White Mountains; provided that Debt secured by Liens permitted by clauses (a)
and (b) shall not be included in the amount of such secured Debt.

44

--------------------------------------------------------------------------------



        7.4    Limitation on Changes in Fiscal Periods.    Neither of the
Borrowers shall permit its fiscal year to end on a day other than December 31 or
change its method of determining fiscal quarters.

        7.5    Limitation on Lines of Business.    Neither of the Borrowers
shall engage to any extent that is material for such Borrower and its
Subsidiaries, taken as a whole, in any business, either directly or through any
Subsidiary, other than a Principal Business.

        7.6    Certain Limitations.    Fund American will not amend or modify
(or consent to any amendment or modification to) the Certificate of Designation
if such amendment or modification would result in the terms of the Certificate
of Designation, as amended or modified, prohibiting the Guaranty by Fund
American pursuant to Section 2.21(b) hereof of (a) the outstanding principal
amount of any Loan that has been advanced to White Mountains and is outstanding
at the time of such amendment or modification, (b) the Reimbursement Obligations
at such time of White Mountains in respect of any Letter of Credit that has been
issued for the account of White Mountains and is outstanding at such time or
(c) any interest accrued and payable by White Mountains as of such time with
regard thereto.

SECTION 8    EVENTS OF DEFAULT

        If any of the following events shall occur and be continuing:

        (a)   The Borrowers shall fail to pay any principal of any Loan made to
the Borrowers or Reimbursement Obligation owing by the Borrowers when due in
accordance with the terms hereof; or the Borrowers shall fail to pay any
interest on any Loan made to the Borrowers or Reimbursement Obligation owing to
the Borrowers, or any other amount payable by the Borrowers hereunder or under
any other Loan Document, within three Business Days after any such interest or
other amount becomes due in accordance with the terms hereof; or

        (b)   Any representation or warranty made or deemed made by either of
the Borrowers herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or

        (c)   Either of the Borrowers shall default in the observance or
performance of any agreement contained in Section 6.4(a)(i) (with respect to the
Borrowers only), Section 6.4(a)(ii), Section 6.7(a) or Section 7; or

        (d)   Either of the Borrowers shall default in the observance or
performance of any other agreement, covenant, term or condition contained in
this Agreement or any other Loan Document (other than as provided in
paragraphs (a) through (c) of this Section) and such default shall continue
unremedied for a period of 30 days; or

        (e)   The Borrowers or any of their Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including, without
limitation, any Guarantee Obligation, but excluding the Loans and Reimbursement
Obligations) on the scheduled or original due date with respect thereto (after
giving effect to any applicable grace periods); or (ii) default in making any
payment of any interest on any such Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, the effect of
which default is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to or mandatory offer to
purchase by the obligor thereunder as a result of the occurrence of such default
thereunder or (in the case of any such

45

--------------------------------------------------------------------------------




Indebtedness constituting a Guarantee Obligation) to become payable; provided,
that a default described in clause (i), (ii) or (iii) of this paragraph (e)
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $25,000,000;
or

        (f)    (i) The Borrowers or any of their Material Insurance Subsidiaries
shall voluntarily commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrowers or any of their Material
Insurance Subsidiaries shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Borrowers or any of
their Material Insurance Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) the Borrowers or any
of their Material Insurance Subsidiaries shall take any corporate action to
authorize or effect any of the acts set forth in clause (i), or (ii), above; or
(iv) the Borrowers or any of their Material Insurance Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

        (g)   (i) Any person shall engage in any "prohibited transaction" (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any "accumulated funding deficiency" (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Borrowers or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Majority Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA or, (v) the
Borrowers or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Majority Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions for which liability to the
Borrowers is reasonably expected to occur, if any, could, in the reasonable
judgment of the Majority Lenders, reasonably be expected to have a Material
Adverse Effect; or

        (h)   One or more judgments or decrees shall be entered against the
Borrowers or any of their Subsidiaries involving for the Borrowers and their
Subsidiaries taken as a whole a liability (to the extent not paid or fully
covered by insurance above applicable deductions) of $25,000,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 45 days from the entry thereof; or

        (i)    The guarantees, set forth in Section 2.21 herein, shall cease,
for any reason (other than as provided in Section 10.16) to be in full force and
effect or either of the Borrowers or any Affiliate of either of the Borrowers
shall so assert in writing; or

        (j)    a Change of Control; or

        (k)   Any License of any Insurance Subsidiary (i) shall be revoked by
the Governmental Authority which issued such License, or any action
(administrative or judicial) to revoke such License shall have been commenced
against such Insurance Subsidiary and shall not have been dismissed within
thirty

46

--------------------------------------------------------------------------------




days after the commencement thereof, (ii) shall be suspended by such
Governmental Authority for a period in excess of thirty days or (iii) shall not
be reissued or renewed by such Governmental Authority upon the expiration
thereof following application for such reissuance or renewal of such Insurance
Subsidiary, which, in the case of each clause (i), (ii) and (iii) above, could
reasonably be expected to have a Material Adverse Effect; or

        (l)    a Fundamental Change;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to either of the
Borrowers, automatically the Revolving Credit Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Majority Lenders, the
Administrative Agent may, or upon the request of the Majority Lenders, the
Administrative Agent shall, by notice to the Borrowers declare the Revolving
Credit Commitments to be terminated forthwith, whereupon the Revolving Credit
Commitments shall immediately terminate; and (ii) with the consent of the
Majority Lenders, the Administrative Agent may, or upon the request of the
Majority Lenders, the Administrative Agent shall, by notice to the Borrowers,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. In the case of any Letter of
Credit issued for the account of a Borrower with respect to which presentment
for honor shall not have occurred at the time of an acceleration pursuant to
this paragraph, such Borrower shall at such time Cash Collateralize such L/C
Obligations in an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Such cash collateral shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
(a) all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the other Loan Documents shall have been paid
in full or (b) all Defaults and Events of Default hereunder and under the other
Loan Document shall have been cured or waived,, the balance, if any, in such
cash collateral account shall be returned to the applicable Borrower (or such
other Person as may be lawfully entitled thereto).

SECTION 9    THE ADMINISTRATIVE AGENT

        9.1    Appointment    (a) Each Lender hereby irrevocably appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term "agent" herein and in
the other Loan Documents with

47

--------------------------------------------------------------------------------



reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

        (b)   The Issuing Lender shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Issuing Lender shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 9 with respect to any
acts taken or omissions suffered by the Issuing Lender in connection with
Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit as fully as if the term "Administrative Agent" as used in this Section 9
and in the definition of "Agent-Related Person" included the Issuing Lender with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to the Issuing Lender; provided that nothing in this Agreement shall be
construed to excuse the Issuing Lender from any liability to the Borrowers for
damages caused by the gross negligence or willful misconduct of the Issuing
Lender or any Agent-Related Person.

        9.2    Delegation of Duties.    The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

        9.3    Liability of Administrative Agent.    No Agent-Related Person
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by either of the Borrowers or any
officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of either of the Borrowers or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrowers or any
Affiliate thereof.

        9.4    Reliance by Administrative Agent.    (a) The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to the Borrowers), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless such Note shall have
been transferred in accordance with Section 10.7 and all actions required by
such Section in connection with such transfer shall have been taken. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Majority Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take

48

--------------------------------------------------------------------------------




any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Majority Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.

        (b)   For purposes of determining compliance with the conditions
specified in Section 5.1, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

        9.5    Notice of Default.    The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default unless the
Administrative Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default and stating that
such notice is a "notice of default." The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Majority
Lenders in accordance with Section 8; provided, however, that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Lenders.

        9.6    Credit Decision; Disclosure of Information by Administrative
Agent.    Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrowers or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent- Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and their Subsidiaries, and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
the Borrowers hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Borrowers or any of their Affiliates
which may come into the possession of any Agent-Related Person.

        9.7    Indemnification of Administrative Agent.    Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of the Borrowers and without limiting the obligation of the Borrowers),
pro rata, and hold harmless each Agent-Related Person from and against any and
all Indemnified Liabilities incurred by it; provided, however, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person's own gross negligence or willful misconduct, provided,
however, that

49

--------------------------------------------------------------------------------




no action taken in accordance with the directions of the Majority Lenders (or
such greater percentage of Lenders as may be required hereunder) shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers. The
undertaking in this Section shall survive termination of the Total Revolving
Credit Commitments, the payment of all other Obligations and the resignation of
the Administrative Agent.

        9.8    Administrative Agent in its Individual Capacity.    Bank of
America, N.A. and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Borrowers and their respective Affiliates as though Bank of
America, N.A. were not the Administrative Agent or the Issuing Lender hereunder
and without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding the Borrowers or their Affiliates (including information
that may be subject to confidentiality obligations in favor of the Borrowers or
such Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, Bank
of America, N.A. shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent or the Issuing Lender, and the terms "Lender" and
"Lenders" include Bank of America, N.A. in its individual capacity.

        9.9    Successor Administrative Agent.    The Administrative Agent may
resign as Administrative Agent upon 30 days' notice to the Lenders and the
Borrowers; provided that any such resignation by Bank of America shall also
constitute its resignation as Issuing Lender and Swing Line Lender, so long as a
successor Issuing Lender and a successor Swing Line Lender (each consented to by
the Borrowers, such consent not to be unreasonably withheld) is appointed. If
the Administrative Agent resigns under this Agreement, the Majority Lenders
shall appoint from among the Lenders a successor administrative agent for the
Lenders, which successor administrative agent shall be consented to by the
Borrowers at all times other than during the continuance of an Event of Default
under Section 8(a) or 8(f) (which consent of the Borrowers shall not be
unreasonably withheld or delayed). If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrowers, a successor administrative agent from among the Lenders. Upon
the acceptance of its appointment as successor administrative agent hereunder,
the Person acting as such successor administrative agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent, Issuing
Lender and Swing Line Lender and the respective terms "Administrative Agent,"
"Issuing Lender" and "Swing Line Lender" shall mean such successor
administrative agent, Letter of Credit issuer and swing line lender, and the
retiring Administrative Agent's appointment, powers and duties as Administrative
Agent shall be terminated and the retiring Issuing Lender's and Swing Line
Lender's rights, powers and duties as such shall be terminated, without any
other or further act or deed on the part of such retiring Issuing Lender or
Swing Line Lender or any other Lender, other than the obligation of the
successor Issuing Lender to issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or to make
other arrangements satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit. After any retiring Administrative Agent's resignation
hereunder as Administrative Agent, the provisions of this Section 9 and
Sections 10.5 and 10.6 shall inure to its benefit as to any actions taken or
omitted

50

--------------------------------------------------------------------------------




to be taken by it while it was Administrative Agent under this Agreement. If no
successor administrative agent has accepted appointment as Administrative Agent
by the date which is 30 days following a retiring Administrative Agent's notice
of resignation, the retiring Administrative Agent's resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Majority Lenders appoint a successor agent as provided for above.

        9.10    Administrative Agent May File Proofs of Claim.    In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to either of the Borrowers, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
either of the Borrowers) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

        (a)   to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.5, 3.9 and 10.5) allowed in such
judicial proceeding; and

        (b)   to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.5, 3.9 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations of the Borrowers hereunder or under any of the other Loan Documents
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

        9.11    Guarantee and Collateral Matters.    The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,

        (a)   to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the Total
Revolving Credit Commitments and payment in full of all obligations of the
Borrowers hereunder or under any of the other Loan Documents (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
the Majority Lenders; and

        (b)   to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.3, and

51

--------------------------------------------------------------------------------




        (c)   to effect any release of guarantee obligations contemplated by
Section 10.16.

        9.12    Other Agents; Arrangers and Managers.    None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a "syndication agent," "documentation agent," "co-agent," "book manager,"
"lead manager," "arranger," "lead arranger" or "co-arranger" shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

SECTION 10    MISCELLANEOUS

        10.1    Amendments, Etc.:    No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrowers therefrom, shall be effective unless in writing signed by the
Majority Lenders and the Borrowers and delivered to the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a)extend the expiration date of or increase the Revolving Credit Commitment of
any Lender (or reinstate any Revolving Credit Commitment terminated pursuant to
Section 8) without the written consent of such Lender;

(b)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest or fees payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

(c)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or, subject to clause (v) of the second proviso to this
Section 10.1, any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Majority Lenders shall
be necessary to amend the definition of "Default Rate" or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

(d)change Section 2.14 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby; or

(e)change any provision of this Section 10.1 or the percentage in the definition
of "Majority Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

(f)amend, modify or waive any provision of Section 2.3 or 2.4 without the
written consent of the Swing Line Lender;

(g)amend, modify or waive any provision of Section 3 without the consent of the
Issuing Lender;

(h)amend, modify or waive the provisions of the definition of Interest Period
regarding nine or twelve month Interest Periods for Eurodollar Loans without the
consent of each relevant Lender;

(i)consent to the assignment or transfer by either of the Borrowers of any of
its rights and obligations under this Agreement and the other Loan Documents; or

(j)release either of the Borrowers from their guarantee obligations under the
Guarantees except as provided in Section 10.16, without the consent of all
Lenders;

52

--------------------------------------------------------------------------------



and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, modify the rights or duties of the Issuing Lender under this Agreement or
any Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, modify the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, modify the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) Section 10.7(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Revolving Credit Commitment of such Lender may not be increased or extended
without the consent of such Lender.

        Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Borrowers,
the Lenders, the Administrative Agent and all future holders of the Loans. In
the case of any waiver, the Borrowers, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Any such waiver, amendment, supplement or modification shall be
effected by a written instrument signed by the parties required to sign pursuant
to the foregoing provisions of this Section; provided, that delivery of an
executed signature page of any such instrument by facsimile transmission shall
be effective as delivery of a manually executed counterpart thereof.

        For the avoidance of doubt, this Agreement may be amended (or amended
and restated) with the written consent of the Majority Lenders, the
Administrative Agent and the Borrowers party to each relevant Loan Document
(x) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans, the L/C Obligations
and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Majority Lenders.

        10.2    Notices    (a) General. Unless otherwise expressly provided
herein, all notices and other communications provided for hereunder shall be in
writing (including by facsimile transmission). All such written notices shall be
mailed certified or registered mail, faxed or delivered to the applicable
address, facsimile number or (subject to subsection (b) below) electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

          (i)  if to either of the Borrowers, the Administrative Agent, the
Issuing Lender or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.2 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties (with a copy of any notice to a Borrower also being delivered
to the other Borrower); and

         (ii)  if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile

53

--------------------------------------------------------------------------------






number, electronic mail address or telephone number as shall be designated by
such party in a notice to the Borrowers, the Administrative Agent, the Issuing
Lender and the Swing Line Lender.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

        (b)    Electronic Communications.    Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

        (c)    Effectiveness of Facsimile Documents and Signatures.    Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on the
Borrowers, the Administrative Agent and the Lenders. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

        (d)    Reliance by Administrative Agent and Lenders.    The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices requesting Revolving Credit Loans or Swing
Line Loans) purportedly given by or on behalf of the Borrowers even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Each of the Borrowers shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
either of the Borrowers; provided that the foregoing shall not apply to losses,
costs, expenses and liabilities caused by the gross negligence or willful
misconduct of the relevant Lender or any Agent-Related Person. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

        10.3    No Waiver; Cumulative Remedies.    No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

        10.4    Survival of Representations and Warranties.    All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on

54

--------------------------------------------------------------------------------




their behalf and notwithstanding that the Administrative Agent or any Lender may
have had notice or knowledge of any Default at the time of any extension of
credit, and shall continue in full force and effect as long as any Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding.

        10.5    Attorney Costs and Expenses.    The Borrowers agree (a) to pay
or reimburse the Administrative Agent and the Lead Arranger for all reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (b) to pay or reimburse the Administrative Agent and each Lender for all
reasonable out-of-pocket costs and expenses (which may include, to the extent
reasonably incurred, all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts) incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any "workout" or restructuring in respect of the
obligations of the Borrowers hereunder or under any of the other Loan Documents
and during any legal proceeding, including any proceeding under any Debtor
Relief Law), including all Attorney Costs. All amounts due under this
Section 10.5 shall be payable not later than 30 days following written demand.
The agreements in this Section shall survive the termination of the Total
Revolving Credit Commitments and repayment of all other Obligations.

        10.6    Indemnification by the Borrowers.    Whether or not the
transactions contemplated hereby are consummated, the Borrowers shall indemnify
and hold harmless each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents, shareholders and
attorneys-in-fact (collectively the "Indemnitees") from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, settlement payments and causes of action of any kind or nature
whatsoever and reasonable related out-of-pocket costs and expenses which may at
any time be imposed on, incurred, suffered, sustained, required to be paid by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Revolving Credit
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Borrowers or any
Subsidiary, or any Environmental Liability related in any way to the Borrowers
or any of their Subsidiaries, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the "Indemnified
Liabilities"), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, settlement payments, causes of action or costs or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. In all such litigation, or the preparation therefor, the
Indemnitees shall be entitled to select counsel to the Indemnitees. To the
extent reasonably practicable and not disadvantageous to any

55

--------------------------------------------------------------------------------




Indemnitee (as reasonably determined by the relevant Indemnitee), it is
anticipated that a single counsel selected by the affected Lenders will be used.
No Indemnitee shall be liable to the Borrowers for any damages arising from the
use by others of any information or other materials obtained through IntraLinks
or other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee have any liability to the Borrowers for any
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date); provided that this sentence shall
not, as to any Indemnitee, apply to the extent such Indemnitee is found by a
final non-appealable judgment of a court to have acted with willful misconduct
or gross negligence. All amounts due under this Section 10.6 shall be payable
not later than 30 days following written demand. The agreements in this Section
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Total Revolving Credit Commitments and the
repayment, satisfaction or discharge of all the other obligations of the
Borrowers hereunder.

        10.7    Successors and Assigns; Participations and
Assignments.    (a) The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

        (b)   Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender with respect to a
Lender, the aggregate amount of the Revolving Credit Commitment (which for this
purpose includes Loans outstanding thereunder) subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if "Trade Date" is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed); (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender's rights and obligations under this Agreement with respect
to the Loans or the Revolving Credit Commitment assigned, except that this
clause (ii) shall not apply to rights in respect of Swing Line Loans; (iii) any
assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent, the Issuing Lender and the Swing Line Lender unless the
Person that is the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee) (such
approval not to be unreasonably withheld); and (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible

56

--------------------------------------------------------------------------------




Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17, 2.18, 10.5 and 10.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, the
Borrowers (at their expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

        (c)   The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent's Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrowers, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers at
any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or other
substantive change to the Loan Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Administrative Agent a copy of the Register.

        (d)   Any Lender may at any time, without the consent of, or notice to,
the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural person or either of the Borrowers or any of the Borrowers'
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans (including such
Lender's participations in L/C Obligations and/or Swing Line Loans) owing to it;
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.1 that directly affects such
Participant. Subject to subsection (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16, 2.17
and 2.18 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.8 as though it were a Lender, provided such Participant agrees to be
subject to Section 10.8.

        (e)   A Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16, 2.17 or 2.18 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrowers' prior written consent. A Participant that would be a
Non-U.S. Lender if it were a

57

--------------------------------------------------------------------------------




Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.16(d) as though it were a Lender.

        (f)    Notwithstanding anything to the contrary contained herein, any
Lender may, with notice to, but without prior consent of the Borrowers and the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank (provided that notice to the
Borrowers and the Administrative Agent shall not be required in the case of a
pledge or assignment to secure obligations to a Federal Reserve Bank); provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute, or permit the substitution of, any such
pledgee or assignee for such Lender as a party hereto.

        (g)   As used herein, the following terms have the following meanings:

        "Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender;
provided that such Affiliate is a financial institution having a senior
unsecured debt rating of not less than "A-", or its equivalent, by S&P; and
(c) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the Issuing Lender and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Borrowers
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, "Eligible Assignee" shall not include the
Borrowers or any of the Borrowers' Affiliates or Subsidiaries.

        (h)   Notwithstanding anything to the contrary contained herein, any
Lender (a "Granting Lender") may, with notice to, but without prior consent of
the Borrowers and the Administrative Agent grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrowers (an "SPC") the option to provide
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof and, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.14(e)(ii). Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrowers under this Agreement (including its
obligations under Section 2.15), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Revolving Credit Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrowers and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee or credit or liquidity enhancement to such SPC.

58

--------------------------------------------------------------------------------



        (i)    Notwithstanding anything to the contrary contained herein, if at
any time Bank of America, N.A. assigns all of its Revolving Credit Commitment
and Loans pursuant to subsection (b) above, Bank of America, N.A. may, (i) upon
30 days' notice to the Borrowers and the Lenders, resign as Issuing Lender, so
long as a successor Issuing Lender (consented to by the Borrowers, such consent
not to be unreasonably withheld) has been appointed and/or (ii) upon 30 days'
notice to the Borrowers, resign as Swing Line Lender, so long as a successor
Swing Line Lender (consented to by the Borrowers, such consent not to be
unreasonably withheld) has been appointed. In the event of any such resignation
as Issuing Lender or Swing Line Lender, the Borrowers shall be entitled to
appoint from among the Lenders a successor Issuing Lender or Swing Line Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America, N.A. as Issuing
Lender or Swing Line Lender, as the case may be. If Bank of America, N.A.
resigns as Issuing Lender, it shall retain all the rights and obligations of the
Issuing Lender hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as Issuing Lender and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 3.3. If Bank of America resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.4.

        10.8    Adjustments; Set-off.    (a) Except to the extent that this
Agreement provides for a payment to be allocated to a particular Lender, if any
Lender (a "Benefitted Lender") shall at any time receive any payment of all or
part of the obligations under the Credit Agreement or the other Loan Documents,
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender's obligations under the Credit Agreement or the other Loan
Documents, such Benefitted Lender shall purchase for cash from the other Lenders
a participating interest in such portion of each such other Lender's obligations
under the Credit Agreement or the other Loan Documents, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

        (b)   In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrowers,
any such notice being expressly waived by the Borrowers to the extent permitted
by applicable law, upon any amount becoming due and payable by a Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of such Borrower. Each Lender agrees promptly to notify
the Borrowers, as the case may be, and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

        10.9    Counterparts.    This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart

59

--------------------------------------------------------------------------------




hereof. A set of the copies of this Agreement signed by all the parties shall be
lodged with the Borrowers and the Administrative Agent.

        10.10    Severability    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        10.11    Integration.    This Agreement, the other Loan Documents and
the Fee Letters represent the entire agreement of the Borrowers the
Administrative Agent, the Joint Lead Arrangers, the Syndication Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Joint Lead
Arrangers, the Administrative Agent, the Syndication Agent or any Lender
relative to subject matter hereof not expressly set forth or referred to herein,
in the other Loan Documents or in the Fee Letters. The Borrower agrees that its
obligations under the Fee Letter shall survive the execution and delivery of
this Agreement.

        10.12    GOVERNING LAW    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        10.13    Submission To Jurisdiction; Waivers.    Each of the Borrowers
hereby irrevocably and unconditionally:

        (a)   submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

        (b)   consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)   agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrowers, as
the case may be, at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

        (d)   agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

        (e)   waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

        10.14    Acknowledgments.    Each of the Borrowers hereby acknowledges
that:

        (a)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

        (b)   neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and

60

--------------------------------------------------------------------------------




the Borrowers, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

        (c)   no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Syndication Agent, the Administrative Agent and the Lenders or among the
Borrowers and the Lenders.

        10.15    Confidentiality.    Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates' respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
either of the Borrowers and its obligations, (g) with the consent of the
Borrowers or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrowers. For purposes of this Section, "Information" means all
information received from either of the Borrowers or any of its Subsidiaries
relating to either of the Borrowers or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by a Borrower or any Subsidiary, provided that, in the case of
information received from a Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

        10.16    Release of Guarantee Obligations.    Notwithstanding anything
to the contrary contained herein or any other Loan Document, when all
obligations of a Borrower hereunder and under the other Loan Documents that are
guaranteed by a Guarantor have been paid in full, all Revolving Credit
Commitments have terminated, there exist no unpaid Reimbursement Obligations
expired and no Letter of Credit issued for the account of such Borrower shall be
outstanding, upon request of the Borrowers, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender) take such actions as
shall be required to release all guarantee obligations of such Guarantor under
any Loan Document, including, without limitation, its Guarantee. Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of such Borrower or such
Guarantor, or upon or as a result of the appointment of a receiver, intervener
or conservator of, or trustee or similar officer for, such Borrower or such
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

        10.17    Accounting Changes.    In the event that any "Accounting
Change" (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants,

61

--------------------------------------------------------------------------------




standards or terms in this Agreement, then the Borrowers and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating the Borrowers' financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made. Until such time as such an amendment shall have been executed and
delivered by the Borrowers, the Administrative Agent and the Majority Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not occurred.
"Accounting Changes" refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants, applicable Insurance Regulators, the NAIC or, if applicable, the
SEC.

        10.18    WAIVERS OF JURY TRIAL.    EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

        10.19    USA PATRIOT Act Notice.    Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act"), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Act.

62

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

  FUND AMERICAN COMPANIES, INC.
 
By:
 
    

--------------------------------------------------------------------------------

      Name:           Title:    

--------------------------------------------------------------------------------



  WHITE MOUNTAINS INSURANCE GROUP, LTD.
 
By:
 
    

--------------------------------------------------------------------------------

      Name:           Title:    

--------------------------------------------------------------------------------



  BANK OF AMERICA, N.A., individually and
as Administrative Agent
 
By:
 
    

--------------------------------------------------------------------------------

      Name:           Title:    

--------------------------------------------------------------------------------



  JP MORGAN CHASE BANK, individually and as Syndication Agent
 
By:
 
    

--------------------------------------------------------------------------------

      Name:           Title:    

--------------------------------------------------------------------------------



  BARCLAYS BANK PLC
 
By:
 
    

--------------------------------------------------------------------------------

      Name:           Title:    

--------------------------------------------------------------------------------



  THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH
 
By:
 
    

--------------------------------------------------------------------------------

      Name:           Title:    

--------------------------------------------------------------------------------



  THE BANK OF NEW YORK
 
By:
 
    

--------------------------------------------------------------------------------

      Name:           Title:    

--------------------------------------------------------------------------------



  HSBC BANK USA
 
By:
 
    

--------------------------------------------------------------------------------

      Name:           Title:    

--------------------------------------------------------------------------------



  ING CAPITAL LLC
 
By:
 
    

--------------------------------------------------------------------------------

      Name:           Title:    

--------------------------------------------------------------------------------



  MELLON BANK, N.A.
 
By:
 
    

--------------------------------------------------------------------------------

      Name:           Title:    

--------------------------------------------------------------------------------



  LEHMAN BROTHERS BANK, FSB
 
By:
 
    

--------------------------------------------------------------------------------

      Name:           Title:    

--------------------------------------------------------------------------------



  ROYAL BANK OF SCOTLAND
 
By:
 
    

--------------------------------------------------------------------------------

      Name:           Title:    

--------------------------------------------------------------------------------



  STATE STREET BANK AND TRUST COMPANY
 
By:
 
    

--------------------------------------------------------------------------------

      Name:           Title:    

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10



TABLE OF CONTENTS
